         Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 1 of 73




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §        Case No. 19-35654 (MI)
                                                     §
                                                     §        (Jointly Administered)
                 Debtors.1                           §
                                                     §


                          JOINT CHAPTER 11 PLAN OF
              EP ENERGY CORPORATION AND ITS AFFILIATED DEBTORS



WEIL, GOTSHAL & MANGES LLP                                 WEIL, GOTSHAL & MANGES LLP
Alfredo R. Pérez                                           Matthew S. Barr (admitted pro hac vice)
Clifford W. Carlson                                        Ronit Berkovich (admitted pro hac vice)
700 Louisiana Street, Suite 1700                           Scott R. Bowling (admitted pro hac vice)
Houston, Texas 77002                                       David J. Cohen (admitted pro hac vice)
Telephone: (713) 546-5000                                  767 Fifth Avenue
Facsimile: (713) 224-9511                                  New York, New York 10153
                                                           Telephone: (212) 310-8000
                                                           Facsimile: (212) 310-8007

Counsel for Debtors
and Debtors in Possession

Dated: November 18, 2019
       Houston, Texas




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 1001 Louisiana Street, Houston, TX 77002.
     Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 2 of 73




                                             Table of Contents

ARTICLE I.     Definitions and Interpretation. .......................................................................1

   1.1         Definitions..........................................................................................................1

   1.2         Interpretation; Application of Definitions; Rules of Construction. .................18

   1.3         Reference to Monetary Figures. .......................................................................18

   1.4         Consent Rights of Supporting Noteholders. ....................................................18

   1.5         Controlling Document. ....................................................................................19

ARTICLE II.    Administrative Expense Claims, Fee Claims, DIP Claims, and Priority
               Tax Claims. .....................................................................................................19

   2.1         Treatment of Administrative Expense Claims. ................................................19

   2.2         Treatment of Fee Claims. .................................................................................19

   2.3         Treatment of DIP Claims and Commitments...................................................20

   2.4         Payment of Fees and Expenses Under DIP Order. ..........................................21

   2.5         Treatment of Priority Tax Claims. ...................................................................21

ARTICLE III.   Classification of Claims and Interests. .........................................................21

   3.1         Classification in General. .................................................................................21

   3.2         Formation of Debtor Groups for Convenience Only. ......................................21

   3.3         Summary of Classification of Claims and Interests. ........................................22

   3.4         Special Provision Governing Unimpaired Claims. ..........................................22

   3.5         Separate Classification of Other Secured Claims. ...........................................22

   3.6         Elimination of Vacant Classes. ........................................................................22

   3.7         Voting Classes; Presumed Acceptance by Non-Voting Classes......................23

   3.8         Voting; Presumptions; Solicitation. .................................................................23

   3.9         Cramdown. .......................................................................................................23

   3.10        No Waiver. .......................................................................................................23
     Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 3 of 73




ARTICLE IV.   Treatment of Claims and Interests...............................................................24

   4.1        Class 1: Other Secured Claims. .......................................................................24

   4.2        Class 2: Other Priority Claims. .......................................................................24

   4.3        Class 3: RBL Claims.......................................................................................24

   4.4        Class 4: 1.125L Notes Claims. ........................................................................25

   4.5        Class 5: 1.25L Notes Claims...........................................................................25

   4.6        Class 6: Secured 1.5L Notes Claims. ..............................................................25

   4.7        Class 7: Unsecured Claims. ............................................................................26

   4.8        Class 8: Convenience Claims..........................................................................26

   4.9        Class 9: Intercompany Claims. .......................................................................26

   4.10       Class 10: Subordinated Claims. ......................................................................27

   4.11       Class 11: Existing Parent Equity Interests. .....................................................27

   4.12       Class 12: Other Equity Interests. ....................................................................27

   4.13       Class 13: Intercompany Interests. ...................................................................27

   4.14       Treatment of Vacant Classes. ..........................................................................28

ARTICLE V.    Means for Implementation. ...........................................................................28

   5.1        Compromise and Settlement of Claims, Interests, and Controversies. ............28

   5.2        Continued Corporate Existence; Effectuating Documents; Further
              Transactions. ....................................................................................................28

   5.3        Corporate Action. .............................................................................................29

   5.4        Plan Funding. ...................................................................................................29

   5.5        Cancellation of Existing Securities and Agreements. ......................................29

   5.6        Cancellation of Certain Existing Security Interests. ........................................30

   5.7        Officers and Boards of Directors. ....................................................................30

   5.8        Employee Incentive Plan. ................................................................................31

   5.9        Authorization, Issuance, and Delivery of New Common Shares. ...................31

                                                         ii
     Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 4 of 73




   5.10       Exit Credit Agreement. ....................................................................................31

   5.11       Rights Offering. ...............................................................................................32

   5.12       Intercompany Interests; Corporate Reorganization. ........................................33

   5.13       Restructuring Transactions. .............................................................................33

   5.14       Restructuring Expenses....................................................................................33

   5.15       Indenture Trustee Expenses. ............................................................................34

   5.16       Private Company ..............................................................................................34

ARTICLE VI.   Distributions. ..................................................................................................34

   6.1        Distributions Generally. ...................................................................................34

   6.2        No Postpetition Interest on Claims. .................................................................35

   6.3        Date of Distributions. .......................................................................................35

   6.4        Distribution Record Date. ................................................................................35

   6.5        Distributions after Effective Date ....................................................................35

   6.6        Disbursing Agent. ............................................................................................36

   6.7        Delivery of Distributions. ................................................................................36

   6.8        Unclaimed Property. ........................................................................................36

   6.9        Satisfaction of Claims. .....................................................................................37

   6.10       Manner of Payment under Plan........................................................................37

   6.11       Fractional Shares and De Minimis Cash Distributions. ...................................37

   6.12       No Distribution in Excess of Amount of Allowed Claim. ...............................37

   6.13       Allocation of Distributions between Principal and Interest. ............................37

   6.14       Exemption from Securities Laws. ....................................................................38

   6.15       Setoffs and Recoupments. ................................................................................38

   6.16       Rights and Powers of Disbursing Agent. .........................................................38

   6.17       Withholding and Reporting Requirements. .....................................................39



                                                        iii
        Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 5 of 73




ARTICLE VII. Procedures for Disputed Claims. ..................................................................40

     7.1             Allowance of Claims........................................................................................40

     7.2             Claims Objections. ...........................................................................................40

     7.3             Estimation of Claims........................................................................................40

     7.4             Adjustment to Claims Register Without Objection. ........................................41

     7.5             Time to File Objections to Claims. ..................................................................41

     7.6             Disallowance of Claims ...................................................................................41

     7.7             Amendments to Claims. ...................................................................................41

     7.8             No Distributions Pending Allowance. .............................................................41

     7.9             Disputed Claims Reserve. ................................................................................41

     7.10            Distributions after Allowance. .........................................................................43

     7.11            Claims Resolution Procedures Cumulative. ....................................................43

ARTICLE VIII. Executory Contracts and Unexpired Leases. ..............................................44

     8.1             General Treatment. ..........................................................................................44

     8.2             Determination of Cure Amounts and Deemed Consent. .................................44

     8.3             Payments Related to Assumption of Contracts and Leases. ............................45

     8.4             Rejection Damages Claims. .............................................................................46

     8.5             Survival of the Debtors’ Indemnification Obligations.....................................46

     8.6             Compensation and Benefit Plans. ....................................................................46

     8.7             Insurance Policies. ...........................................................................................46

     8.8             Modifications, Amendments, Supplements, Restatements, or Other
                     Agreements. .....................................................................................................47

     8.9             Reservation of Rights. ......................................................................................47

ARTICLE IX.          Conditions Precedent to Occurrence of Effective Date. .............................48

     9.1             Conditions Precedent to Confirmation.............................................................48

     9.2             Conditions Precedent to Effective Date. ..........................................................48

                                                               iv
        Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 6 of 73




      9.3             Waiver of Conditions Precedent. .....................................................................50

      9.4             Effect of Failure of a Condition. ......................................................................50

ARTICLE X.            Effect of Confirmation...................................................................................50

      10.1            Binding Effect. .................................................................................................50

      10.2            Vesting of Assets. ............................................................................................51

      10.3            Discharge of Claims Against and Interests in Debtors. ...................................51

      10.4            Pre-Confirmation Injunctions and Stays. .........................................................52

      10.5            Injunction against Interference with Plan. .......................................................52

      10.6            Plan Injunction. ................................................................................................52

      10.7            Releases............................................................................................................53

      10.8            Exculpation. .....................................................................................................56

      10.9            Injunction Related to Releases and Exculpation. .............................................56

      10.10           Subordinated Claims. .......................................................................................57

      10.11           Retention of Causes of Action and Reservation of Rights. .............................57

      10.12           Ipso Facto and Similar Provisions Ineffective. ................................................57

      10.13           Indemnification and Reimbursement Obligations. ..........................................57

ARTICLE XI.           Retention of Jurisdiction. ..............................................................................58

      11.1            Retention of Jurisdiction. .................................................................................58

ARTICLE XII. Miscellaneous Provisions. ..............................................................................60

      12.1            Exemption from Certain Transfer Taxes. ........................................................60

      12.2            Request for Expedited Determination of Taxes. ..............................................60

      12.3            Dates of Actions to Implement Plan. ...............................................................60

      12.4            Amendments. ...................................................................................................60

      12.5            Revocation or Withdrawal of Plan. ..................................................................61

      12.6            Severability. .....................................................................................................61



                                                                  v
  Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 7 of 73




12.7      Governing Law. ...............................................................................................62

12.8      Immediate Binding Effect. ...............................................................................62

12.9      Successors and Assigns....................................................................................62

12.10     Entire Agreement. ............................................................................................62

12.11     Computing Time. .............................................................................................62

12.12     Exhibits to Plan. ...............................................................................................63

12.13     Notices. ............................................................................................................63

12.14     Reservation of Rights. ......................................................................................64




                                                     vi
       Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 8 of 73




                Each of EP Energy Corporation; EPE Acquisition, LLC; EP Energy LLC; Everest
Acquisition Finance Inc.; EP Energy Global LLC; EP Energy Management, L.L.C.; EP Energy
Resale Company, L.L.C.; and EP Energy E&P Company, L.P. (each, a “Debtor” and
collectively, the “Debtors”) proposes the following joint chapter 11 plan of reorganization
pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have
the meanings set forth in section 1.1 below.



ARTICLE I.            DEFINITIONS AND INTERPRETATION.

              1.1     Definitions.

              The following terms shall have the respective meanings specified below:

              1.125L Notes means the 7.750% senior secured notes due 2026 issued pursuant to
the 1.125L Notes Indenture.

               1.125L Notes Claims means all Claims, other than Claims subject to
subordination in accordance with section 510(b) of the Bankruptcy Code, arising from or based
upon the 1.125L Notes, the 1.125L Notes Indenture, or any of the security documents governing
or evidencing any security interests entered into in connection therewith, including accrued but
unpaid interest, costs, fees and indemnities through the Effective Date, the aggregate principal
amount of which outstanding as of the Petition Date was $1 billion.

               1.125L Notes Indenture means that certain indenture, dated as of May 23, 2018,
by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 1.125L Notes Trustee, as the same may be amended,
modified, or otherwise supplemented from time to time.

              1.125L Notes Trustee means UMB Bank, National Association, in its capacity as
successor indenture trustee and notes collateral agent under the 1.125L Notes Indenture.

              1.25L Notes means the 8.000% senior secured notes due 2024 issued pursuant to
the 1.25L Notes Indenture.

               1.25L Notes Claims means all Claims, other than Claims subject to subordination
in accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the 1.25L
Notes, the 1.25L Notes Indenture, or any of the security documents governing or evidencing any
security interests entered into in connection therewith, including accrued but unpaid interest,
costs, fees and indemnities through the Effective Date, the aggregate principal amount of which
outstanding as of the Petition Date was $500 million.

               1.25L Notes Indenture means that certain indenture, dated as of November 29,
2016, by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of
the guarantors named therein, and the 1.25L Notes Trustee, as the same may be amended,
modified, or otherwise supplemented from time to time. The 1.25L Notes Indenture will not be
cancelled and will remain in full force and effect on the Effective Date.
       Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 9 of 73




               1.25L Notes Trustee means BOKF, NA, in its capacity as successor indenture
trustee and notes collateral agent under the 1.25L Notes Indenture.

              1.5L Notes means, collectively, the 2024 1.5L Notes and the 2025 1.5L Notes.

              1.5L Notes Claims means, collectively, the 2024 1.5L Notes Claims and the 2025
1.5L Notes Claims.

              1.5L Notes Deficiency Claims means the portion of the 1.5L Notes Claims that
are not Secured Claims. The 1.5L Notes Deficiency Claims shall be deemed Allowed on the
Effective Date in the aggregate amount of approximately $[●]. For the avoidance of doubt, the
1.5L Notes Deficiency Claims are Unsecured Claims.

              1.5L Notes Indentures means the 2024 1.5L Notes Indenture and the 2025 1.5L
Notes Indenture.

              1.5L Notes Trustees means the 2024 1.5L Notes Trustee and the 2025 1.5L Notes
Trustee.

              2020 Unsecured Notes Claims means all Claims arising under or based upon the
9.375% senior notes due 2020 or the 2020 Unsecured Notes Indenture, the aggregate principal
amount of which outstanding as of the Petition Date was approximately $182 million plus any
accrued and unpaid interest thereon.

              2020 Unsecured Notes Indenture means that certain indenture dated as of April
24, 2012 (as amended, modified, or otherwise supplemented from time to time) by and among
EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors
named therein, and the 2020 Unsecured Notes Indenture Trustee.

               2020 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2020 Unsecured Notes Indenture.

              2022 Unsecured Notes Claims means all Claims arising under or based upon the
7.750% senior notes due 2022 or the 2022 Unsecured Notes Indenture, the aggregate principal
amount of which outstanding as of the Petition Date was approximately $182 million plus any
accrued and unpaid interest thereon.

              2022 Unsecured Notes Indenture means that certain indenture, dated as of
August 13, 2012 (as amended, modified, or otherwise supplemented from time to time) by and
among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 2022 Unsecured Notes Indenture Trustee.

               2022 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2022 Unsecured Notes Indenture.

             2023 Unsecured Notes Claims means all Claims arising under or based upon the
6.375% senior notes due 2023 or the 2023 Unsecured Notes Indenture, the aggregate principal



                                              2
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 10 of 73




amount of which outstanding as of the Petition Date was approximately $323 million plus any
accrued and unpaid interest thereon.

              2023 Unsecured Notes Indenture means that certain indenture, dated as of May
28, 2015 (as amended, modified, or otherwise supplemented from time to time) by and among
the EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors
named therein, and the 2023 Unsecured Notes Indenture Trustee.

               2023 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2023 Unsecured Notes Indenture.

               2024 1.5L Notes means the 9.375% senior secured notes due 2024 issued
pursuant to the 2024 1.5L Notes Indenture.

               2024 1.5L Notes Claims means all Claims arising under the 2024 1.5L Notes or
2024 1.5L Notes Indenture, the aggregate principal amount of which outstanding as of the
Petition Date was approximately $1.092 billion plus any accrued and unpaid interest thereon.

                2024 1.5L Notes Indenture means that that certain indenture, dated as of January
3, 2018 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2024 1.5L Notes Trustee.

               2024 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2024 1.5L Notes Indenture.

               2025 1.5L Notes means the 8.000% senior secured notes due 2025 issued
pursuant to the 2025 1.5L Notes Indenture.

               2025 1.5L Notes Claims means all Claims arising under the 2025 1.5L Notes or
2025 1.5L Notes Indenture, the aggregate principal amount of which outstanding as of the
Petition Date was approximately $1 billion plus any accrued and unpaid interest thereon.

              2025 1.5L Notes Indenture means that that certain indenture, dated as of
February 6, 2017 (as amended, modified, or otherwise supplemented from time to time) by and
among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 2025 1.5L Notes Trustee.

               2025 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2025 1.5L Notes Indenture.

                Administrative Bar Date means the date that requests for payment of
Administrative Expense Claims (other than Fee Claims and Restructuring Expenses) must be
filed with the Bankruptcy Court and served on the Debtors or Reorganized Debtors, as
applicable, that is thirty (30) days after the Effective Date.

               Administrative Expense Claim means any Claim constituting a cost or expense of
administration incurred during the Chapter 11 Cases of a kind specified under section 503(b) of


                                               3
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 11 of 73




the Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of
the Bankruptcy Code, including (i) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and operating the
businesses of the Debtors (such as wages, salaries, or commissions for services and payments for
goods and other services and leased premises), (ii) Fee Claims, and (iii) Restructuring Expenses.

                Aggregate Fully Diluted Common Shares means the total number of New
Common Shares outstanding as of the Effective Date after giving effect to this Plan and the
Backstop Commitment Agreement (including the shares issued pursuant to the Backstop
Commitment Agreement), but excluding any New Common Shares issued or issuable pursuant
to the EIP, the Private Placement (if applicable), and the Jeter Shares (if applicable).

                 Allowed means, with respect to any Claim against or Interest in a Debtor, (a)
(i) that is timely filed by the bar date established in the Chapter 11 Cases, or (ii) as to which there
exists no requirement for the holder of a Claim to file such Claim under the Plan, the Bankruptcy
Code, the Bankruptcy Rules or a Final Order, (b) (i) that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and (ii) for which no contrary proof of claim has
been timely filed, or (c) allowed under the Plan or by a Final Order. With respect to any Claim
described in clause (a) above, such Claim will be considered allowed only if, and to the extent
that, (A) no objection to the allowance of such Claim has been asserted, or may be asserted, on
or before the time period set forth in the Plan, and no request for estimation or other challenge,
including pursuant to section 502(d) of the Bankruptcy Code or otherwise, has been interposed
and not withdrawn within the applicable period fixed by the Plan or applicable law, (B) an
objection to such Claim is asserted and such Claim is subsequently allowed pursuant to a Final
Order, (C) such Claim is settled pursuant to an order of the Bankruptcy Court, or (D) such Claim
is allowed pursuant to the Plan or any agreements related thereto and such allowance is approved
and authorized by the Bankruptcy Court; provided, however, that notwithstanding the foregoing,
the Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims that
are reinstated or otherwise unimpaired pursuant to the Plan.

               Antitrust Authorities means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws.

               Antitrust Laws means the Sherman Antitrust Act, the Clayton Antitrust Act, the
HSR Act, the Federal Trade Commission Act and all other United States, federal or state or
foreign or multinational statutes, rules, regulation, orders, decrees, administrative or judicial
doctrines or other laws, including antitrust, competition and merger control laws, that are
designed or intended to prohibit, restrict or regulate actions having the purpose or effect of
lessening or negatively impacting competition, monopolization or restraint of trade.

              Asset means all of the rights, title, and interests of a Debtor in and to property of
whatever type or nature (including real, personal, mixed, intellectual, tangible, and intangible
property).




                                                  4
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 12 of 73




             Assumption Dispute means an unresolved objection regarding assumption, Cure
Amount, “adequate assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code), or other issues relating to assumption of an executory contract or unexpired
lease.

              Backstop Commitment Agreement means that certain Backstop Commitment
Agreement, dated as of October 18, 2019, entered into by the Debtors and the Backstop Parties,
as the same may be amended, restated, or otherwise modified in accordance with its terms, and
approved by the Court pursuant to the Backstop Order.

               Backstop Commitment Premium means $26,000,000 to be paid to the Backstop
Parties on the Effective Date in the form of New Common Shares issued at the Cash Purchase
Price, pursuant to the terms and conditions in this Plan and the Backstop Commitment
Agreement.

               Backstop Order means the [Order (I) Authorizing the Debtors to Enter into the
Backstop Commitment Agreement, (II) Approving All Obligations Thereunder, and
(III) Granting Related Relief] (ECF No. [●]).

               Backstop Parties means those parties that agree to backstop the Rights Offering
pursuant to the Backstop Commitment Agreement, each in its respective capacity as such.

                Bankruptcy Code means title 11 of the United States Code, as amended from time
to time, as applicable to these Chapter 11 Cases.

               Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases and, to the extent of any
reference made under section 157 of title 28 of the United States Code or the Bankruptcy Court
is determined not to have authority to enter a Final Order on an issue, the District Court having
jurisdiction over the Chapter 11 Cases under section 151 of title 28 of the United States Code.

               Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by Supreme Court of the United States under section 2075 of title 28 of the United
States Code, as amended from time to time, applicable to the Chapter 11 Cases, and any local
rules of the Bankruptcy Court.

              Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are authorized or required by law or
executive order to close.

              Cash means legal tender of the United States of America.

              Cash Purchase Price means a price per New Common Share equal to (a) 65% of
$900 million, divided by (b) the Aggregate Fully Diluted Common Shares, rounded to two
decimal places.

              Cause of Action means any action, claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, Lien, indemnity, contribution, guaranty, suit,


                                               5
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 13 of 73




obligation, liability, loss, debt, fee or expense, damage, interest, judgment, cost, account,
defense, remedy, offset, power, privilege, proceeding, license, and franchise of any kind or
character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively
(including any alter ego theories), whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law (including under any
state or federal securities laws). For the avoidance of doubt, Cause of Action also includes
(i) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity, (ii) the right to object to Claims or Interests,
(iii) any claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (iv) any claim or
defense including fraud, mistake, duress, and usury and any other defenses set forth in section
558 of the Bankruptcy Code, and (v) any state law fraudulent transfer claim.

             Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

              Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code,
against any Debtor.

                Claims Resolution Procedures means those procedures set forth in the Plan
Supplement that will govern the resolution of Claims asserted against the Debtors and the
Debtors’ authority to settle such Claims, which shall be subject to the reasonable consent of the
Initial Supporting Noteholders.

              Class means any group of Claims or Interests classified under the Plan pursuant to
section 1122(a) of the Bankruptcy Code.

              Collateral means any Asset of an Estate that is subject to a Lien securing the
payment or performance of a Claim, which Lien is not invalid and is not subject to avoidance
under the Bankruptcy Code or applicable nonbankruptcy law.

               Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

              Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

              Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, which shall be acceptable to the Initial
Supporting Noteholders.

                Convenience Claim means any Claim that would otherwise be a General
Unsecured Claim that is (i) Allowed in the Convenience Claim Amount or less, or
(ii) irrevocably reduced to the Convenience Claim Amount at the election of the holder of the
Allowed General Unsecured Claim evidenced on the Ballot timely and validly submitted by such
holder; provided that a General Unsecured Claim may not be subdivided into multiple Claims of


                                                 6
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 14 of 73




the Convenience Claim Amount or less for purposes of receiving treatment as a Convenience
Claim; provided, further that, to the extent that a holder of a Convenience Claim against a Debtor
holds any joint and several liability claims, guaranty claims, or other similar claims against any
other Debtors arising from or relating to the same obligations or liability as such Convenience
Claim, such holder shall only be entitled to a distribution on one Convenience Claim against the
Debtors in full and final satisfaction of all such Claims.

               Convenience Claim Amount means $[100,000].

                Convenience Claim Distribution Amount means the aggregate amount of Cash
distributed to holders of Allowed Convenience Class Claims against the Debtors, which amount
shall not exceed $[175,000].

               Cure Amount means the payment of Cash or the distribution of other property (as
the Debtors or the Reorganized Debtors, as applicable, (subject to the consent of the Initial
Supporting Noteholders), and the counterparty to such executory contract or unexpired lease may
agree or the Bankruptcy Court may order) as necessary to (i) cure a monetary default by the
Debtors in accordance with the terms of an executory contract or unexpired lease of the Debtors
and (ii) permit the Debtors to assume such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.

                Cure Notice means the notice of proposed Cure Amount to be paid in connection
with an executory contract or unexpired lease that may be assumed or assumed and assigned
under the Plan pursuant to section 365 of the Bankruptcy Code, which notice shall be reasonably
acceptable to the Initial Supporting Noteholders and shall include (i) procedures for objecting to
proposed assumptions or assumptions and assignments of executory contracts and unexpired
leases, (ii) any Cure Amount to be paid in connection therewith, and (iii) procedures for
resolution by the Bankruptcy Court of any related disputes.

               D&O Policy means any insurance policy, including tail insurance policies, for
directors’, members’, trustees’, and officers’ liability maintained by the Debtors and in effect or
purchased as of the Petition Date.

               Debtor(s) has the meaning set forth in the introductory paragraph of the Plan.

                Debtor in Possession means, with respect to a Debtor, that Debtor in its capacity
as a debtor in possession pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

               DIP Facility means the postpetition senior secured superpriority priming
revolving loan facility approved by the DIP Order.

               DIP Agent means JPMorgan Chase Bank, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP Facility Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP Facility Credit
Agreement.

               DIP Claim means any Claim held by the DIP Facility Lenders or the DIP Agent
arising under or relating to the DIP Facility Credit Agreement or the DIP Order, which includes


                                                7
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 15 of 73




Claims for all principal amounts outstanding, interest, reasonable and documented out-of-pocket
fees, expenses, costs and other charges of the DIP Agent or DIP Lenders arising and required to
be repaid under the DIP Facility Credit Agreement.

              DIP Commitments means obligations of the DIP Facility Lenders on account of
unfunded loans under the DIP Facility Credit Agreement.

               DIP Facility Credit Agreement means the credit agreement governing the terms
of the DIP Facility dated as of November [●], 2019, by and among EP Energy LLC, as borrower,
EPE Acquisition LLC, the DIP Agent, and the DIP Facility Lenders, with any amendments,
restatements, amendments and restatements, modifications or supplements thereto as permitted
by the DIP Order, which shall be acceptable in form and substance to the Initial Supporting
Noteholders.

                DIP Facility Lenders means the lenders from time to time party to the DIP
Facility Credit Agreement.

               DIP Order means the [Final Order (I) Authorizing Use of Cash Collateral;
(II) Authorizing Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing;
(III) Granting Liens and Super-Priority Claims; (IV) Granting Adequate Protection to
Prepetition Secured Parties; and (V) Granting Related Relief] (ECF No. [●]), authorizing the
Debtors to enter into the DIP Facility Credit Agreement and access the DIP Facility.

               Disbursing Agent means any Entity in its capacity as a disbursing agent under
section 6.6 hereof, including any Debtor or Reorganized Debtor, as applicable, that acts in such a
capacity.

                Disclosure Statement means the Disclosure Statement for the Plan, in form and
substance acceptable to the Initial Supporting Noteholders, as supplemented from time to time,
which is prepared and distributed in accordance with sections 1125, 1126(b), or 1145 of the
Bankruptcy Code, Bankruptcy Rules 3016 and 3018, or other applicable law, and all exhibits,
schedules, supplements, modifications, amendments, annexes, and attachments to such
disclosure statement.

                Disputed means, with respect to a Claim, (i) any Claim, which Claim is disputed
under section 7.1 of the Plan or as to which the Debtors have interposed and not withdrawn an
objection or request for estimation that has not been determined by a Final Order; (ii) any Claim,
proof of which was required to be filed by order of the Bankruptcy Court but as to which a proof
of claim was not timely or properly filed; (iii) any Claim that is listed in the Schedules, if any are
filed, as unliquidated, contingent or disputed, and as to which no request for payment or proof of
claim has been filed; or (iv) any Claim that is otherwise disputed by any of the Debtors or
Reorganized Debtors in accordance with applicable law or contract, which dispute has not been
withdrawn, resolved or overruled by a Final Order. To the extent the Debtors dispute only the
amount of a Claim, such Claim shall be deemed Allowed in the amount the Debtors do not
dispute, if any, and Disputed as to the balance of such Claim.

               Disputed Claims Reserve means the reserve established pursuant to and governed
by Section 7.9 of the Plan.

                                                  8
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 16 of 73




               Distribution Record Date means, except as otherwise provided in the Plan, the
Effective Date.

              DTC means the Depository Trust Company, a limited-purpose trust company
organized under the New York State Banking Law.

                 Effective Date means the date which is the first Business Day on which (i) all
conditions to the effectiveness of the Plan set forth in Section 9.2 of the Plan have been satisfied
or waived in accordance with the terms of the Plan, (ii) no stay of the Confirmation Order is in
effect, and (iii) the substantial consummation of the Plan occurs pursuant to 11 U.S.C. § 1101(2).

                EIP Shares means the awards issued under the Employee Incentive Plan,
including restricted stock units, options, New Common Shares, or other rights exercisable,
exchangeable, or convertible into New Common Shares, which shall be dilutive of all other
equity interests in the Reorganized Debtors.

               Eligible Offeree means a holder or permitted transferee of an Allowed 1.5L Notes
Claim that (i) is a “qualified institutional buyer” as such term is defined in Rule 144A of the
Securities Act, and (ii) is an “accredited investor” as such term is defined in Rule 501 of the
Securities Actor or, in the case of an Initial Backstop Party, that (x) is a “qualified institutional
buyer” as such term is defined in Rule 144A of the Securities Act or (y) is an “institutional
accredited investor” as such term is defined in Rule 501 of the Securities Act .

              Employee Incentive Plan means the employee incentive plan to be implemented
pursuant to Section 5.8 of the Plan, which shall be consistent with the terms set forth in the EIP
Term Sheet annexed as Exhibit A-2 to the Plan Support Agreement and otherwise in form and
substance acceptable to the Initial Supporting Noteholders.

               Entity means an “entity,” as defined in section 101(15) of the Bankruptcy Code.

               EP Energy means EP Energy Corporation.

               Estate(s) means individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code.

               Exchange Act means the Securities Exchange Act of 1934, as amended.

              Exchange Purchase Price means a price per New Common Share equal to
(a) 74.3% of $900 million, divided by (b) the Aggregate Fully Diluted Common Shares, rounded
to two decimal places.

               Exculpated Parties means collectively, and in each case in their capacities as
such during the Chapter 11 Cases (i) the Debtors, (ii) the Reorganized Debtors, (iii) the members
of any statutory committee appointed in the Chapter 11 Cases, and (iv) with respect to each of
the foregoing Persons in clauses (i) through (iii), such Persons’ predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals, equity holders,
members, partners, managers, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, management


                                                 9
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 17 of 73




companies, fund advisors, and other professionals, and such Persons’ respective heirs, executors,
estates, and nominees, in each case in their capacity as such.

              Existing Parent Equity Interests means shares of Class A common stock of EP
Energy that existed immediately prior to the Effective Date, including any restricted stock in EP
Energy that vests prior to the Effective Date.

               Exit Credit Agreement means that certain Amended and Restated Credit
Agreement, to be dated as of the Effective Date, by and among EP Energy LLC, as borrower,
EPE Acquisition LLC, as holdings, the Exit Agent, and the Exit Lenders, which shall be in form
and substance substantially consistent with the Exit Term Sheet or on terms otherwise acceptable
to the Debtors and Initial Supporting Noteholders.

              Exit Facility Agent means the administrative agent and collateral agent under the
Exit Credit Agreement.

               Exit Facility means the $629 million first lien exit credit facility arising pursuant
to the Exit Credit Agreement.

              Exit Lenders means the lenders from time to time party to the Exit Credit
Agreement, including any permitted assignees thereof.

             Exit Term Sheet means that certain term sheet attached to the Plan Support
Agreement as Exhibit A-1 that sets forth the principal terms of the Exit Facility.

                Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Petition Date through the Confirmation Date by Professional Persons retained by an
order of the Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of
the Bankruptcy Code in the Chapter 11 Cases.

                Fee Escrow Account means an interest-bearing account in an amount equal to the
total estimated amount of Fee Claims and funded by the Debtors on the Effective Date.

                Final Order means an order, ruling, or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) that: (i) is in full force and effect; (ii) is not stayed; and
(iii) is no longer subject to review, reversal, vacatur, modification, or amendment, whether by
appeal or by writ of certiorari; provided, however that the possibility that a motion under Rules
50 or 60 of the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or any
analogous rules applicable in such other court of competent jurisdiction) may be filed relating to
such order, ruling, or judgment shall not cause such order, ruling, or judgment not to be a Final
Order.

               General Unsecured Claim means any Claim against the Company that is not an
RBL Claim, a 1.125L Notes Claim, a 1.25L Notes Claim, a 1.5L Notes Claim, an Intercompany
Claim, an Unsecured Notes Claim, or a Convenience Claim, or a Claim that is secured,
subordinated, or entitled to priority under the Bankruptcy Code.




                                                 10
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 18 of 73




               Governmental Entity means U.S. or non-U.S. international, regional, federal,
state, municipal or local governmental, judicial, administrative, legislative or regulatory
authority, entity, instrumentality, agency, department, commission, court or tribunal of
competent jurisdiction (including any branch, department or official thereof).

               HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

               Impaired means, with respect to a Claim, Interest, or a Class of Claims or
Interests, “impaired” within the meaning of such term in section 1124 of the Bankruptcy Code.

                Indemnification Obligation means any existing or future obligation of any
Debtor to indemnify current and former directors, officers, members, managers, agents or
employees of any of the Debtors who served in such capacity, with respect to or based upon such
service or any act or omission taken or not taken in any of such capacities, or for or on behalf of
any Debtor, whether pursuant to agreement, the Debtors’ respective memoranda, articles or
certificates of incorporation, corporate charters, bylaws, operating agreements, limited liability
company agreements, or similar corporate or organizational documents or other applicable
contract or law in effect as of the Effective Date.

              Indenture Trustees means the 1.125L Notes Trustee, the 1.25L Notes Trustee and
the 1.5L Notes Trustees.

               Indenture Trustee Charging Lien means any Lien or other priority in payment in
favor of the Indenture Trustees against distributions to be made to holders of Allowed Notes
Claims for payment of any Indenture Trustee Fees and Expenses, which Lien or other priority in
payment arose prior to the Effective Date and pursuant to the Indentures.

               Indenture Trustee Fees and Expenses means the reasonable and documented
compensation, fees, expenses, disbursements, and indemnity claims incurred by the Indenture
Trustees, including without limitation, attorneys’ and agents’ fees, expenses and disbursements,
incurred by the Indenture Trustees, whether prior to or after the Petition Date and whether prior
to or after the Effective Date, in each case to the extent payable or reimbursable under the
Indentures.

              Indentures means the 1.125L Notes Indenture, the 1.25L Notes Indenture and the
1.5L Notes Indentures.

               Initial Backstop Party means each Backstop Party as of October 18, 2019.

                Initial Supporting Noteholders means each of (i) Apollo Management Holdings,
L.P. and its affiliates and (ii) Elliott Associates L.P., and Elliott International, L.P. and their
respective affiliates.

               Intercompany Claim means any Claim against a Debtor held by another Debtor.

               Intercompany Interest means an Interest in a Debtor other than any Existing
Parent Equity Interests or Other Equity Interests.


                                                11
       Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 19 of 73




                 Intercreditor Agreements means collectively, (i) that certain Pari Passu
Intercreditor Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as
RBL Facility Agent and Applicable First Lien Agent, Wilmington Trust, National Association,
as the Initial Other Authorized Representative and each additional Authorized Representative
from time to time party thereto; (ii) that certain Amended and Restated Senior Lien Intercreditor
Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as RBL Facility
Agent and Applicable First Lien Agent, and EP Energy LLC and the Subsidiaries of EP Energy
LLC named therein; (iii) that certain Additional Priority Lien Intercreditor Agreement, dated as
of November 29, 2016, by and among JPMorgan Chase Bank, N.A., as RBL Facility Agent and
Applicable First Lien Agent, BOKF, N.A., as successor Notes Facility Agent and Applicable
Second Lien Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein; and
(iv) that certain Senior Priority Lien Intercreditor Agreement, dated as of May 23, 2018, by and
among JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien Agent,
UMB Bank, National Association, as successor Notes Facility Agent and Applicable Second
Lien Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein. The
Intercreditor Agreements will not be cancelled and will remain in full force and effect on the
Effective Date.

                Interest means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in any of the Debtors, and any other security or equity interest in any of the
Debtors, including all ordinary shares, units, common stock, preferred stock, membership
interest, partnership interest or other instrument, evidencing any fixed or contingent ownership
interest in any of the Debtors, whether or not transferable and whether fully vested or vesting in
the future, including any option, warrant, or other right, contractual or otherwise, to acquire any
such interest in the Debtors, that existed immediately before the Effective Date, and including
any equity interest issued to any of the Debtors’ current or former employees and non-employee
directors various forms of long-term incentive compensation including stock options, stock
appreciation rights, restricted stock, restricted stock units, performance shares/units, incentive
awards, Cash awards, and other stock-based awards.

                 [Jeter means Wolfcamp Drillco Operating L.P.

                Jeter Shares means New Common Shares issued in consideration of the
contribution of equity interests in Jeter to the Reorganized Debtors, which shall be subject to
dilution by the EIP Shares.]2

                 Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                 New Board means the initial board of directors of Reorganized EP Energy.

               New Common Shares means shares of common stock, par value $[$0.01] per
share, of Reorganized EP Energy to be issued (i) on the Effective Date, (ii) upon implementation
of the Employee Incentive Plan, or (iii) as otherwise permitted pursuant to the New Corporate

2
  Jeter contribution pursuant to the Plan is subject to the agreement of the Company, Access, and the Initial
Supporting Noteholders. To the extent such parties agree to such a contribution, the Debtors shall make additional
disclosures, as appropriate, prior to the hearing to consider the adequacy of the Debtors’ Disclosure Statement.



                                                       12
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 20 of 73




Governance Documents of Reorganized EP Energy, in each case subject to the terms of the
Amended Certificate of Incorporation and Amended By-Laws of Reorganized EP Energy.

               New Corporate Governance Documents means the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreements, the Shareholder
Agreement, and the operating agreement or other similar organizational or formation documents,
as applicable, of the Reorganized Debtors, which in each case shall be acceptable to the Initial
Supporting Noteholders.

               Other Equity Interests means Class B common stock of EP Energy that existed
immediately prior to the Effective Date and all other Interests in EP Energy other than Existing
Parent Equity Interests.

                Other Priority Claim means any Claim other than an Administrative Expense
Claim, a DIP Facilities Claim, or a Priority Tax Claim that is entitled to priority of payment as
specified in section 507(a) of the Bankruptcy Code.

               Other Secured Claim means any Secured Claim against a Debtor other than a
Priority Tax Claim, a DIP Claim, an RBL Claim, a 1.125L Notes Claim, 1.25L Notes Claim, and
a 1.5L Notes Claim.

               Person means an individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, limited liability partnership, trust, estate,
unincorporated organization, governmental unit (as defined in section 101(27) of the Bankruptcy
Code), or other Entity.

             Petition Date means, with respect to a Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

              Plan means this joint chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including any appendices, schedules, and supplements to the
Plan contained in the Plan Supplement), as may be modified from time to time in accordance
with the Bankruptcy Code, the terms hereof, and the terms of the Plan Support Agreement.

              Plan Distribution means the payment or distribution of consideration to holders
of Allowed Claims and Allowed Interests under the Plan.

                Plan Supplement means a supplement or supplements to the Plan containing
certain documents and forms of documents, schedules, and exhibits, in each case subject to the
terms and provisions of the Plan Support Agreement (including any consent rights in favor of the
Initial Supporting Noteholders) relevant to the implementation of the Plan, to be filed with the
Bankruptcy Court no later than ten (10) calendar days before the Voting Deadline, as amended,
modified or supplemented from time to time in accordance with the terms hereof and in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Plan Support Agreement
(including any consent rights in favor of the Initial Supporting Noteholders) which shall include,
but not be limited to (i) the New Corporate Governance Documents, (ii) the number and slate of
directors to be appointed to the New Board to the extent known and determined, (iii) with respect
to the members of the New Board, information required to be disclosed in accordance with


                                               13
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 21 of 73




section 1129(a)(5) of the Bankruptcy Code, (iv) the Employee Incentive Plan, (v) the Exit
Facility documents, (vi) a schedule of retained Causes of Action, (vii) the Schedule of Rejected
Contracts; and (viii) the Claims Resolution Procedures.

              Plan Support Agreement means that certain Plan Support Agreement, dated as of
October 18, 2019, by and among the Debtors, and the Supporting Noteholders, as the same may
be amended, restated, or otherwise modified in accordance with its terms.

              Prepetition RBL Agent means JPMorgan Chase Bank N.A., as administrative
agent and collateral agent, solely in its capacity as administrative agent and collateral agent
under the Prepetition RBL Credit Agreement.

               Prepetition RBL Credit Agreement means that certain Credit Agreement, dated
as of May 24, 2012 (as amended, restated, amended and restated, modified or otherwise
supplemented from time to time), by and among EP Energy, as borrower, EPE Acquisition, LLC,
the Prepetition RBL Agent, and the lenders party thereto from time to time, as in effect
immediately prior to the Effective Date.

              Prepetition RBL Facility means the revolving credit facility arising under the
Prepetition RBL Credit Agreement.

               Prepetition RBL Lenders means the Lenders (as defined in the Prepetition RBL
Credit Agreement) party to the Prepetition RBL Credit Agreement immediately prior to the
Effective Date.

               Priority Tax Claim means any Secured Claim or unsecured Claim of a
governmental unit (as defined in section 101(27) of the Bankruptcy Code) of the kind entitled to
priority of payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

                Private Placement means the private placement of New Common Shares, if any,
which shall be subject to dilution by the Jeter Shares (if applicable) and the EIP Shares, for an
aggregate purchase price of up to $75 million in Cash, on terms acceptable to the Company and
the Initial Supporting Noteholders.

                Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of Allowed Claims or Interests in that Class.

               Professional Person means any Person retained by order of the Bankruptcy Court
in connection with these Chapter 11 Cases pursuant to sections 327, 328, 330, 331, 503(b), or
1103 of the Bankruptcy Code, excluding any ordinary course professional retained pursuant to an
order of the Bankruptcy Court.

               RBL Claim means any Claim arising under the Prepetition RBL Credit
Agreement.

               Registration Rights Agreement means the registration rights agreement to be
entered into as of the Effective Date, which shall have terms that are customary for a transaction



                                               14
         Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 22 of 73




of this nature and shall be in form and substance acceptable to the Initial Supporting Noteholders
and the Company.

               Reinstated 1.125L Notes means 1.125L Notes, issued pursuant to the 1.125L
Indenture, upon being rendered unimpaired pursuant to Section 1124(2) of the Bankruptcy Code
pursuant to the Plan to the extent of 1.125L Notes that have not been redeemed or repaid prior to
the Effective Date.

               Reinstated 1.25L Notes means the 1.25L Notes, issued pursuant to the 1.25L
Indenture, upon being rendered unimpaired pursuant to Section 1124(2) of the Bankruptcy Code
pursuant to the Plan to the extent of 1.25L Notes that have not been redeemed or repaid.

               Reinstated Debt means the Reinstated 1.125L Notes and the Reinstated 1.25L
Notes.

                 Released Parties means, collectively, (i) the Debtors, (ii) the Reorganized
Debtors, (iii) the Supporting Noteholders, (iv) the arrangers, agents and lenders under the Exit
Facility, (v) the DIP Agent and DIP Lenders under the DIP Facility, (vi) the Prepetition RBL
Agent and the Prepetition RBL Lenders under the Prepetition RBL Facility, (vii) the Backstop
Parties, (viii) holders of Existing Parent Equity Interests, on account of their contributions under
the Plan, and (ix) with respect to each of the foregoing Persons, in clauses (i) through (viii), each
of their affiliates, predecessors, successors, assigns, subsidiaries, affiliates, current and former
officers and directors, principals, equity holders, members, partners, managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals, and
such Persons’ respective heirs, executors, estates, and nominees, in each case in their capacity as
such. Notwithstanding the foregoing, any Person that opts out of the releases set forth in section
10.7(b) of the Plan shall not be deemed a Released Party hereunder.

                Releasing Parties means collectively, (i) the holders of all Claims or Interests that
vote to accept the Plan, (ii) the holders of all Claims or Interests whose vote to accept or reject
the Plan is solicited but that do not vote either to accept or to reject the Plan, (iii) the holders of
all Claims or Interests that vote, or are deemed, to reject the Plan but do not opt out of granting
the releases set forth herein, (iv) the holders of all Claims and Interests that were given notice of
the opportunity to opt out of granting the releases set forth herein but did not opt out, (v) all other
holders of Claims and Interests to the maximum extent permitted by law, and (vi) the Released
Parties.

              Reorganized Debtors means the Debtors, as reorganized as of the Effective Date
in accordance with the Plan.

               Reorganized EP Energy means EP Energy, (a) as reorganized pursuant to and
under the Plan, (b) any successor thereto, by merger, consolidation, or otherwise or (c) a new
corporation or limited liability company that may be formed or caused to be formed by EP
Energy or the Initial Supporting Noteholders to, among other things, directly or indirectly
acquire substantially all of the assets and/or stock of EP Energy and issue the New EP Common




                                                  15
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 23 of 73




Shares to be distributed or sold pursuant to the Plan, as approved by the Initial Supporting
Noteholders in the case of (b) or (c).

              Restructuring means the financial restructuring of the Debtors, the principal
terms of which are set forth in the Plan and Plan Supplement.

              Restructuring Expenses means the reasonable and documented fees and out-of-
pocket expenses payable to the Advisors (as defined in the Backstop Commitment Agreement,
and in the case of Debevoise & Plimpton LLP, subject to the cap set forth therein), and Cole
Schotz P.C.

                 Restructuring Transactions means one or more transactions pursuant to
section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or as soon as
reasonably practicable thereafter, that may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan, including,
subject to the reasonable consent of the Initial Supporting Noteholders, (i) the consummation of
the transactions provided for under or contemplated by the Plan Support Agreement, (ii) the
execution and delivery of appropriate agreements or other documents containing terms that are
consistent with or reasonably necessary to implement the terms of the Plan and the Plan Support
Agreement and that satisfy the requirements of applicable law, (iii) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
liability, duty, or obligation on terms consistent with the terms of the Plan and Plan Support
Agreement, and (iv) all other actions that the Debtors or Reorganized Debtors, as applicable,
determine are necessary or appropriate and consistent with the Plan Support Agreement.

              Rights Offering means that certain rights offering pursuant to which each Eligible
Offeree will be offered the right to purchase New Common Shares for an aggregate purchase
price of $[475] million at a price per share equal to (a) in the case of Rights Offering Shares
purchased for cash, the Cash Purchase Price, and (b) in the case of Rights Offering Shares
purchased by Backstop Parties in exchange for Reinstated 1.25L Notes, the Exchange Purchase
Price, in each case in accordance with the Rights Offering Procedures and the Backstop
Commitment Agreement.

               Rights Offering Documents means the Backstop Commitment Agreement and
the Rights Offering Procedures.

               Rights Offering Procedures means the procedures in form and substance
acceptable to the Initial Supporting Noteholders for the implementation of the Rights Offering,
as approved by the Bankruptcy Court pursuant to the order approving the Disclosure Statement,
and attached as Exhibit F to the Disclosure Statement.

              Rights Offering Shares means the New Common Shares issued pursuant to the
Rights Offering.

              Schedule of Rejected Contracts means the schedule of executory contracts and
unexpired leases to be rejected by the Debtors pursuant to the Plan, if any, as the same may be
amended, modified, or supplemented from time to time, which shall be acceptable to the Initial
Supporting Noteholders.

                                               16
        Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 24 of 73




               Schedules means any schedules of assets and liabilities, schedules of executory
contracts and unexpired leases, and statements of financial affairs filed by the Debtors pursuant
to section 521 of the Bankruptcy Code, which shall be reasonably acceptable to the Initial
Supporting Noteholders.

                Secured Claim means a Claim to the extent (i) secured by a Lien on property of a
Debtor’s Estate, the amount of which is equal to or less than the value of such property as (a) set
forth in the Plan, (b) agreed to by the holder of such Claim and the Debtors, or (c) determined by
a Final Order in accordance with section 506(a) of the Bankruptcy Code, or (ii) secured by the
amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

               Secured Notes means the 1.125L Notes, the 1.25L Notes, and the 1.5L Notes.

               Securities Act means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–
77aa, and any rules and regulations promulgated thereby.

             Security means any “security” as such term is defined in section 101(49) of the
Bankruptcy Code.

               Shareholder Agreement means the shareholder agreement to be entered into (or
deemed entered into) by the Reorganized Debtors and the holders of New Common Shares,
including participants in the Rights Offering, on the Effective Date that will govern certain
matters related to the governance of the Reorganized Debtors.

                Solicitation Materials means collectively, the Disclosure Statement and the
related solicitation materials.

              Stated Equity Value means the stated equity value of the Reorganized Debtors of
$900 million, which such amount is solely for the purposes of calculations of Rights Offering
amounts.

               Subordinated Claim means a Claim that is subject to subordination in accordance
with sections 510(b)-(c) of the Bankruptcy Code or otherwise.

             Supporting Noteholders means the signatories to the Plan Support Agreement,
and any 1.5L Noteholder that subsequently becomes party thereto in accordance with the terms
of the PSA.

               Tax Code means the Internal Revenue Code of 1986, as amended from time to
time.

               Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124(2) of the
Bankruptcy Code.

              Unsecured Claim means Unsecured Notes Claims, 1.5L Notes Deficiency
Claims, and General Unsecured Claims.


                                                17
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 25 of 73




               Unsecured Noteholders means holders of Unsecured Notes Claims.

              Unsecured Notes Claims means 2020 Unsecured Notes Claims, 2022 Unsecured
Notes Claims, and 2023 Unsecured Notes Claims.

             Unsecured Notes Indentures means the 2020 Unsecured Notes Indenture, 2022
Unsecured Notes Indenture, and 2023 Notes Indenture.

             Unsecured Notes Trustees means the 2020 Unsecured Notes Trustee, the 2022
Unsecured Notes Trustee, and the 2023 Unsecured Notes Trustee.

               U.S. Trustee means the United States Trustee for Region 7.

               Voting Deadline means February [6], 2020 at 4:00 p.m. Prevailing Central Time,
or such date and time as may set by the Bankruptcy Court.

               1.2     Interpretation; Application of Definitions; Rules of Construction.

                Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in or exhibit to the Plan, as the same may be amended, waived, or modified
from time to time in accordance with the terms hereof and the Plan Support Agreement. The
words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to the
Plan as a whole and not to any particular section, subsection, or clause contained therein and
have the same meaning as “in the Plan,” “of the Plan,” “to the Plan,” and “under the Plan,”
respectively. The words “includes” and “including” are not limiting. The headings in the Plan
are for convenience of reference only and shall not limit or otherwise affect the provisions
hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or plural, shall include both the singular and plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) any reference herein to a contract, lease, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means
that the referenced document shall be substantially in that form or substantially on those terms
and conditions; (c) the rules of construction set forth in section 102 of the Bankruptcy Code shall
apply; and (d) any term used in capitalized form herein that is not otherwise defined but that is
used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

               1.3     Reference to Monetary Figures.

               All references in the Plan to monetary figures shall refer to the legal tender of the
United States of America unless otherwise expressly provided.

               1.4     Consent Rights of Supporting Noteholders.

             Notwithstanding anything herein to the contrary, any and all consent rights of the
Supporting Noteholders set forth in the Plan Support Agreement and the Backstop Commitment
Agreement with respect to the form and substance of this Plan and the Plan Supplement,
including any amendments, restatements, supplements, or other modifications to such


                                                18
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 26 of 73




documents, and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference and fully enforceable as if stated in full herein.

               1.5     Controlling Document.

                In the event of an inconsistency between the Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control unless otherwise specified in
such Plan Supplement document. In the event of an inconsistency between the Plan and any
other instrument or document created or executed pursuant to the Plan, or between the Plan and
the Disclosure Statement, the Plan shall control. The provisions of the Plan and of the
Confirmation Order shall be construed in a manner consistent with each other so as to effectuate
the purposes of each; provided, that if there is determined to be any inconsistency between any
provision of the Plan and any provision of the Confirmation Order that cannot be so reconciled,
then, solely to the extent of such inconsistency, the provisions of the Confirmation Order shall
govern, and any such provisions of the Confirmation Order shall be deemed a modification of the
Plan.



ARTICLE II.    ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, DIP
CLAIMS, AND PRIORITY TAX CLAIMS.

               2.1     Treatment of Administrative Expense Claims.

                On (or as soon thereafter as is reasonably practicable) the later of (i) the Effective
Date and (ii) the first Business Day after the date that is thirty (30) calendar days after the date
each Administrative Expense Claim becomes an Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than a Fee Claim or Restructuring
Expenses) shall receive in full and final satisfaction of such Claim, either (x) Cash in an amount
equal to the Allowed amount of such Claim or such other treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code or (y) such other less favorable
treatment as to which the Debtors or the Reorganized Debtors, as applicable, subject to the
consent of the Initial Supporting Noteholders, and the holder of such Allowed Administrative
Expense Claim will have agreed upon in writing; provided, that Allowed Administrative
Expense Claims representing liabilities incurred in the ordinary course of business by the
Debtors, as Debtors in Possession, shall be paid by the Debtors or the Reorganized Debtors, as
applicable, in the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any orders or agreements governing, instruments
evidencing, or other documents establishing, such liabilities.

               2.2     Treatment of Fee Claims.

                (a)     All Professional Persons seeking approval by the Bankruptcy Court of
compensation for services rendered or reimbursement of expenses incurred through and
including the Confirmation Date under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3),
503(b)(4), 503(b)(5), or 1103 of the Bankruptcy Code shall (i) file, on or before the date that is
forty five (45) days after the Confirmation Date, their respective applications for final allowances
of compensation for services rendered and reimbursement of expenses incurred and (ii) be paid


                                                 19
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 27 of 73




in full, in Cash, in such amounts as are Allowed by the Bankruptcy Court or authorized to be
paid in accordance with the order(s) relating to or allowing any such Fee Claim. The Debtors are
authorized to pay compensation for professional services rendered and reimbursement of
expenses incurred after the Confirmation Date in the ordinary course and without the need for
Bankruptcy Court approval.

               (b)    On the Confirmation Date, the Debtors shall establish and fund the Fee
Escrow Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the
Professional Persons’ good faith estimates of the Fee Claims. Funds held in the Fee Escrow
Account shall not be considered property of the Debtors’ Estates or property of the Reorganized
Debtors, but shall revert to the Reorganized Debtors only after all Fee Claims allowed by the
Bankruptcy Court have been irrevocably paid in full. The Fee Escrow Account shall be held in
trust for Professional Persons retained by the Debtors and for no other parties until all Fee
Claims Allowed by the Bankruptcy Court have been paid in full. Fee Claims owing to the
applicable Professional Persons shall be paid in full, in Cash, to such Professional Persons from
funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under the Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses of Professionals (ECF No. 318); provided that
the Reorganized Debtors’ obligations with respect to Fee Claims shall not be limited by nor
deemed limited to the balance of funds held in the Fee Escrow Account. To the extent that funds
held in the Fee Escrow Account are insufficient to satisfy the amount of accrued Fee Claims
owing to the Professional Persons, such Professional Persons shall have an Allowed
Administrative Expense Claim for any such deficiency, which shall be satisfied in accordance
with Section 2.1 of the Plan. No Liens, claims, or interests shall encumber the Professional Fee
Escrow in any way. For the avoidance of doubt, Restructuring Expenses shall not be paid into
the Fee Escrow Account, and shall be payable on the Effective Date pursuant to Section 5.14 of
the Plan.

               (c)     Any objections to Fee Claims shall be served and filed (a) no later than
twenty one (21) days after the filing of the final applications for compensation or reimbursement
or (b) such later date as ordered by the Bankruptcy Court upon a motion of the Reorganized
Debtors.

               2.3     Treatment of DIP Claims and Commitments.

                 On the Effective Date, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, each Allowed DIP Claim and DIP Commitment, each holder
of an Allowed DIP Claim or DIP Commitment shall receive, either (i) on a dollar-for-dollar
basis, first-lien, first-out revolving loans or revolving commitments (as applicable) under the Exit
Credit Agreement and letter of credit participations under the Exit Credit Agreement or (ii) such
other less favorable treatment as to which the Debtors or the Reorganized Debtors, as applicable,
subject to the consent of the Initial Supporting Noteholders, and the holder of such Allowed DIP
Claims will have agreed upon in writing. Upon the indefeasible payment or satisfaction in Cash,
and/or in the form of first-lien, first-out revolving loans under the Exit Credit Agreement and
letter of credit participations under the Exit Credit Agreement, on the Effective Date, all Liens
granted to secure the Allowed DIP Claims shall be terminated and of no further force and effect.



                                                20
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 28 of 73




               2.4     Payment of Fees and Expenses Under DIP Order.

                On the later of (i) the Effective Date and (ii) the date on which such fees,
expenses or disbursements would be required to be paid under the terms of the DIP Order, the
Debtors or Reorganized Debtors (as applicable) shall pay all fees, expenses and disbursements of
the DIP Agent and otherwise required to be paid under or pursuant to the applicable DIP Order.
All payments of fees, expenses, or disbursements pursuant to this section shall be subject in all
respects to the terms of the applicable DIP Order.

               2.5     Treatment of Priority Tax Claims.

                On the Effective Date or as soon thereafter as is reasonably practicable (but in no
event later than 30 days after the Effective Date), each holder of an Allowed Priority Tax Claim
shall receive in full and final satisfaction of such Claim, either (i) Cash in an amount equal to the
Allowed amount of such Claim or such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or (ii) or such other less favorable treatment as to which the
Debtors or the Reorganized Debtors, as applicable, subject to the consent of the Initial
Supporting Noteholders, and the holder of such Allowed Administrative Expense claim will have
agreed upon in writing; provided, that Allowed Priority Tax Claims representing liabilities
incurred in the ordinary course of business by the Debtors, as Debtors in Possession, shall be
paid by the Debtors or the Reorganized Debtors, as applicable, in the ordinary course of
business, consistent with past practice and in accordance with the terms and subject to the
conditions of any orders or agreements governing, instruments evidencing, or other documents
establishing, such liabilities.



ARTICLE III.           CLASSIFICATION OF CLAIMS AND INTERESTS.

               3.1     Classification in General.

                A Claim or Interest is placed in a particular Class for all purposes, including
voting, confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of
the Bankruptcy Code; provided, that a Claim or Interest is placed in a particular Class for the
purpose of receiving distributions pursuant to the Plan only to the extent that such Claim or
Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or Interest has not
been satisfied, released, or otherwise settled prior to the Effective Date.

               3.2     Formation of Debtor Groups for Convenience Only.

                The Plan groups the Debtors together solely for the purpose of describing
treatment under the Plan, confirmation of the Plan, and making Plan Distributions in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any
Debtor’s status as a separate legal entity, change the organizational structure of the Debtors’
business enterprise, constitute a change of control of any Debtor for any purpose, cause a merger
of consolidation of any legal entities, or cause the transfer of any Assets; and, except as
otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate
legal entities.


                                                 21
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 29 of 73




               3.3     Summary of Classification of Claims and Interests.

                 The following table designates the Classes of Claims against and Interests in the
Debtors and specifies which Classes are: (i) Impaired and Unimpaired under the Plan;
(ii) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code; and (iii) presumed to accept or reject the Plan. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified. The classification of Claims and Interests set forth herein shall apply separately to
each Debtor.

   Class             Type of Claim or Interest           Impairment           Entitled to Vote
Class 1      Other Secured Claims                     Unimpaired         No (Presumed to accept)
Class 2      Other Priority Claims                    Unimpaired         No (Presumed to accept)
Class 3      RBL Claims                               Impaired           Yes
Class 4      1.125L Notes Claims                      Unimpaired         No (Presumed to accept)
Class 5      1.25L Notes Claims                       Unimpaired         No (Presumed to accept)
Class 6      Secured 1.5L Notes Claims                Impaired           Yes
Class 7      Unsecured Claims                         Impaired           Yes
Class 8      Convenience Claims                       Impaired           Yes
Class 9      Intercompany Claims                      Unimpaired         No (Presumed to accept)
Class 10     Subordinated Claims                      Impaired           No (Deemed to reject)
Class 11     Existing Parent Equity Interests         Impaired           Yes
Class 12     Other Equity Interests                   Impaired           No (Deemed to reject)
Class 13     Intercompany Interests                   Unimpaired         No (Presumed to accept)

               3.4     Special Provision Governing Unimpaired Claims.

               Except as otherwise provided in the Plan, nothing under the Plan shall affect the
rights of the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired
Claims, including all rights in respect of legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claims.

               3.5     Separate Classification of Other Secured Claims.

                Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature within the Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
as being in a separate sub-Class for the purposes of voting to accept or reject the Plan and
receiving Plan Distributions.

               3.6     Elimination of Vacant Classes.

               Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one holder of a Claim or Interest that is Allowed in an amount greater than zero for
voting purposes that votes on the Plan shall be considered vacant, deemed eliminated from the
Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes of


                                                 22
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 30 of 73




determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
such Class.

               3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes.

               With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the holders of such Claims in such Class.

               3.8     Voting; Presumptions; Solicitation.

                (a)     Acceptance by Certain Impaired Classes. Only holders of Allowed
Claims or Interests in Classes 3, 6, 7, 8 and 11 are entitled to vote to accept or reject the Plan.
An Impaired Class of Claims shall have accepted the Plan if (a) the holders of at least two-thirds
(2/3) in amount of the Allowed Claims actually voting in such Class have voted to accept the
Plan and (b) the holders of more than one-half (1/2) in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan. An Impaired Class of Interests shall have
accepted the Plan if the holders of at least two-thirds (2/3) in amount of the Allowed Interests
actually voting in such Class have voted to accept the Plan. Holders of Claims or Interests in
Classes 3, 6, 7, 8 and 11 shall receive ballots containing detailed voting instructions.

               (b)      Deemed Acceptance by Unimpaired Classes. Holders of Claims and
Interests in Classes 1, 2, 4, 5, 9, and 13 are conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not entitled
to vote to accept or reject the Plan.

                (c)    Deemed Rejection by Certain Impaired Classes. Holders of Claims and
Interests in Classes 10 and 12 are deemed to have rejected the Plan pursuant to section 1126(g)
of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or reject the
Plan.

               3.9     Cramdown.

               If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does
not vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under section
1129(b) of the Bankruptcy Code or (ii) amend or modify the Plan in accordance with the terms
hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests,
or any class of Claims or Interests, are impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation Date.

               3.10    No Waiver.

                Nothing contained in the Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Claim.




                                                 23
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 31 of 73




ARTICLE IV.            TREATMENT OF CLAIMS AND INTERESTS.

               4.1     Class 1: Other Secured Claims.

               (a)    Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Secured Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Secured Claim agrees to a less favorable treatment, in full and final satisfaction
of such Allowed Other Secured Claim, at the option of the Debtors or the Reorganized Debtors,
but with the consent of the Initial Supporting Noteholders, (i) such holder will receive payment
in full in Cash, payable on the later of the Effective Date and the date that is ten (10) Business
Days after the date on which such Other Secured Claim becomes an Allowed Other Secured
Claim, in each case, or as soon as reasonably practicable thereafter or (ii) such holder will
receive such other treatment so as to render such holder’s Allowed Other Secured Claim
Unimpaired.

               (b)     Impairment and Voting:           Allowed Other Secured Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Secured Claims are conclusively presumed to accept the Plan and are not entitled to vote
to accept or reject the Plan, and the votes of such holders shall not be solicited with respect to
such Allowed Other Secured Claims.

               4.2     Class 2: Other Priority Claims.

               (a)      Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Priority Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Priority Claim agrees to a less favorable treatment, in full and final satisfaction of
such Allowed Other Priority Claim, each holder of an Allowed Other Priority Claim will, at the
option of the Debtors or the Reorganized Debtors, but with the consent of the Initial Supporting
Noteholders, (i) be paid in full in Cash or (ii) otherwise receive treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the later of the Effective
Date and the date that is ten (10) Business Days after the date on which such Other Priority
Claim becomes an Allowed Other Priority Claim, in each case, or as soon as reasonably
practicable thereafter.

               (b)     Impairment and Voting:             Allowed Other Priority Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Priority Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Other Priority Claims.

               4.3     Class 3: RBL Claims.

                (a)      Treatment: Each holder of an Allowed RBL Claim will receive, on a
dollar-for-dollar basis, first lien, second-out term loans under the Exit Credit Agreement;
provided, that each holder of an Allowed RBL Claim that elects to participate in the first-out
revolving portion of the Exit Facility by the Voting Deadline shall receive on a dollar-for-dollar
basis first lien, first-out revolving loans under the Exit Credit Agreement and letter of credit
participations under the Exit Credit Agreement.

                                                24
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 32 of 73




             (b)     Impairment and Voting: RBL Claims are Impaired. Holders of Allowed
RBL Claims are entitled to vote on the Plan.

                (c)    Allowance: The RBL Claims shall be deemed Allowed on the Effective
Date, consisting of approximately $629.4 million in principal amount, including reimbursement
obligations in respect of letters of credit, minus the Allowed DIP Claims and DIP Commitments,
plus all other secured obligations, including unpaid interest, fees, and other reasonable and
documented expenses arising and payable under the Prepetition RBL Credit Agreement.

               4.4    Class 4: 1.125L Notes Claims.

               (a)    Treatment: On the Effective Date, all Allowed 1.125L Notes Claims will
be reinstated in the principal amount of $1 billion in accordance with section 1124(2) of the
Bankruptcy Code and the 1.125L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.125L Notes Indenture; provided, that on the Effective Date
the Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of
redemption with respect to or otherwise voluntarily prepay (including by way of tender offer), in
accordance and in compliance with the terms of the 1.125L Notes Indenture, a portion of the
1.125L Notes Claims.

              (b)   Impairment and Voting: 1.125L Notes Claims are Unimpaired. Holders
of Allowed 1.125L Notes Claims are not entitled to vote on the Plan.

               4.5    Class 5: 1.25L Notes Claims.

               (a)     Treatment: On the Effective Date, all Allowed 1.25L Notes Claims will
be reinstated in the principal amount of $500 million in accordance with section 1124(2) of the
Bankruptcy Code and the 1.25L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.25L Notes Indenture; provided, that on the Effective Date the
Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of
redemption with respect to or otherwise voluntarily prepay (including by way of tender offer), in
accordance and in compliance with the terms of the 1.25L Notes Indenture, a portion of the
1.25L Notes Claims.

              (b)   Impairment and Voting: 1.25L Notes Claims are Unimpaired. Holders
of Allowed 1.25L Notes Claims are not entitled to vote on the Plan.

               4.6    Class 6: Secured 1.5L Notes Claims.

                (a)    Treatment: On the Effective Date, each holder of an Allowed 1.5L Notes
Claim will receive on account of the secured portion of such Allowed 1.5L Notes Claim, in full
and final satisfaction of the secured portion of such Allowed 1.5L Notes Claim, its Pro Rata
share of (i) 99.0% of the New Common Shares, subject to dilution by the Rights Offering Shares,
the Backstop Commitment Premium, the Private Placement (if applicable), the Jeter Shares (if
applicable), and the EIP Shares, and (ii) the right to participate in the Rights Offering in
accordance with the Rights Offering Procedures. On the Effective Date, the 1.5L Notes will be
cancelled, released and extinguished and will be of no further force or effect except as set forth
herein, whether surrendered for cancellation or otherwise.


                                               25
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 33 of 73




              (b)    Impairment and Voting: Secured 1.5L Notes Claims are Impaired.
Holders of Allowed Secured 1.5L Notes Claims are entitled to vote on the Plan.

               (c)     Allowance: The Secured 1.5L Notes Claims shall be deemed Allowed on
the Effective Date in the aggregate principal amount of approximately $[●].

               4.7     Class 7: Unsecured Claims.

                (d)    Treatment: On the Effective Date, holders of Allowed Unsecured Notes
Claims, 1.5L Notes Deficiency Claims, and General Unsecured Claims will receive, in full and
final satisfaction of such Claims, their Pro Rata share of 1.0% of the New Common Shares,
subject to dilution by the Rights Offering Shares, the Backstop Commitment Premium, the
Private Placement (if applicable), the Jeter Shares (if applicable), and the EIP Shares
(the “Unsecured Shares”). On the Effective Date, the Unsecured Notes Claims, 1.5L Notes
Deficiency Claims and General Unsecured Claims will be cancelled, released, and extinguished
and will be of no further force or effect, whether surrendered for cancellation or otherwise.

              (e)   Impairment and Voting: Allowed Unsecured Claims are Impaired.
Holders of Allowed Unsecured Claims are entitled to vote on the Plan.

               4.8     Class 8: Convenience Claims.

                (a)    Treatment: Except to the extent that a holder of an Allowed Convenience
Claim agrees to a less favorable treatment, in full and final satisfaction of such Allowed
Convenience Claim, each holder of an Allowed Convenience Claim will receive, on the later of
(i) the Effective Date and (ii) the date on which such Convenience Claim becomes Allowed, or,
in each case, as soon as reasonably practicable thereafter, the lesser of (a) payment in Cash of
[10]% of such Allowed Convenience Claim, or (b) its Pro Rata share of the Convenience Claim
Distribution Amount. Allowed Convenience Claims shall not include interest from and after the
Petition Date or include any penalty on such Claim.

              (b)   Impairment and Voting: Allowed Convenience Claims are Impaired.
Holders of Allowed Convenience Claims are entitled to vote on the Plan.

               4.9     Class 9: Intercompany Claims.

               (a)      Treatment: On or after the Effective Date, all Intercompany Claims shall
be adjusted, reinstated, or discharged in the Company’s discretion, subject to the reasonable
consent of the Initial Supporting Noteholders.

               (b)     Impairment and Voting: All Allowed Intercompany Claims are deemed
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Intercompany Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Intercompany Claims.




                                                26
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 34 of 73




               4.10   Class 10: Subordinated Claims.

               (a)     Treatment: All Subordinated Claims, if any, shall be discharged,
cancelled, released, and extinguished as of the Effective Date, and will be of no further force or
effect, and Holders of Allowed Subordinated Claims will not receive any distribution on account
of such Allowed Subordinated Claims.

               (b)     Impairment and Voting: Allowed Subordinated Claims are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Subordinated Claims are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Subordinated Claims.

               4.11   Class 11: Existing Parent Equity Interests.

                (a)    Treatment: Each holder of Allowed Existing Parent Equity Interests will
receive its Pro Rata share of $500,000 in Cash. On the Effective Date, Existing Parent Equity
Interests will be cancelled, released, and extinguished and will be of no further force or effect,
whether surrendered for cancellation or otherwise.

              (b)     Impairment and Voting: Existing Parent Equity Interests are Impaired.
Holders of Existing Parent Equity Interests are entitled to vote on the Plan.

               4.12   Class 12: Other Equity Interests.

              (a)    Treatment: Other Equity Interests will be cancelled, released, and
extinguished and will be of no further force or effect, whether surrendered for cancellation or
otherwise. No holder of Other Equity Interests will receive a distribution.

               (b)     Impairment and Voting: Other Equity Interests are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Other Equity Interests are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Other Equity Interests.

               4.13   Class 13: Intercompany Interests.

                 (a)   Treatment: Intercompany Interests are Unimpaired. On the Effective
Date, all Intercompany Interests shall, subject to the reasonable consent of the Initial Supporting
Noteholders, be (i) cancelled (or otherwise eliminated) and receive no distribution under the Plan
or (ii) reinstated.

                (b)    Impairment and Voting: Intercompany Interests are Unimpaired. In
accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany
Interests are conclusively presumed to accept the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.




                                                27
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 35 of 73




                4.14   Treatment of Vacant Classes.

                Any Claim or Interest in a Class that is considered vacant under section 3.6 of the
Plan shall receive no Plan Distribution.



ARTICLE V.             MEANS FOR IMPLEMENTATION.

                5.1    Compromise and Settlement of Claims, Interests, and Controversies.

                Pursuant to section 363 and 1123(b)(2) of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided pursuant to the
Plan, the provisions of the Plan shall constitute a good faith compromise of Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest holder may have with respect to any Allowed Claim or Allowed Interest or any
distribution to be made on account of such Allowed Claim or Allowed Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Allowed Claims, Allowed Interests, and controversies, as well as a finding
by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Allowed Claims and Allowed Interests, and is fair,
equitable, and reasonable.

                5.2    Continued Corporate Existence; Effectuating Documents; Further
Transactions.

                (a)     Except as otherwise provided in the Plan, the Debtors shall continue to
exist after the Effective Date as Reorganized Debtors in accordance with the applicable laws of
the respective jurisdictions in which they are incorporated or organized and pursuant to the New
Corporate Governance Documents or other applicable corporate governance documents.

                (b)     On or after the Effective Date, without prejudice to the rights of any party
to a contract or other agreement with any Reorganized Debtor, each Reorganized Debtor may, in
its sole discretion, take such action as permitted by applicable law and the New Corporate
Governance Documents or other applicable corporate governance documents, as such
Reorganized Debtor may determine is reasonable and appropriate, including, subject to the
consent of the Initial Supporting Noteholders, causing: (i) a Reorganized Debtor to be merged
into another Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized
Debtor to be dissolved; (iii) the legal name of a Reorganized Debtor to be changed; or (iv) the
closure of a Reorganized Debtor’s Chapter 11 Case on the Effective Date or any time thereafter,
and such action and documents are deemed to require no further action or approval (other than
any requisite filings required under the applicable state, provincial and federal or foreign law).

               (c)     On the Effective Date or as soon thereafter as is reasonably practicable,
the Reorganized Debtors may take all actions as may be necessary or appropriate to effect any
transaction described in, approved by, or necessary or appropriate to effectuate the Plan,
including, subject to the consent of the Initial Supporting Noteholders: (i) the execution and
delivery of appropriate agreements or other documents of merger, consolidation, restructuring,


                                                28
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 36 of 73




conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent
with the terms of the Plan and the Plan Supplement and that satisfy the requirements of
applicable law and any other terms to which the applicable entities may agree; (ii) the execution
and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan
and having other terms to which the applicable parties agree; (iii) the filing of appropriate
certificates or articles of incorporation or formation and amendments thereto, reincorporation,
merger, consolidation, conversion, or dissolution pursuant to applicable law; (iv) the
Restructuring Transactions; and (v) all other actions that the applicable entities determine to be
necessary or appropriate, including, making filings or recordings that may be required by
applicable law.

               5.3     Corporate Action.

                 (a)   Upon the Effective Date, all actions contemplated by the Plan shall be
deemed authorized and approved in all respects, including (a) the assumption of executory
contracts and unexpired leases as provided herein, (b) the selection of the managers, directors, or
officers for the Reorganized Debtors, (c) the distribution of the New Common Shares, (d) the
entry into or execution of the Exit Facility Documents, (e) entry into the Shareholder Agreement
by the Reorganized Debtors and the holders of New Common Shares, and (f) all other actions
contemplated by the Plan (whether to occur before, on, or after the Effective Date), in each case
in accordance with and subject to the terms hereof. All matters provided for in the Plan
involving the corporate or limited liability company structure of the Debtors or the Reorganized
Debtors, and any corporate or limited liability company action required by the Debtors or the
Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be
in effect, without any requirement of further action by the security holders, directors, managers,
or officers of the Debtors or the Reorganized Debtors.

               (b)    On or (as applicable) before the Effective Date, the appropriate directors,
officers, and managers of the Debtors or the Reorganized Debtors, as applicable, shall be
authorized and directed to, subject to the reasonable consent of the Initial Supporting
Noteholders, issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by
the Plan). The authorizations and approvals contemplated by this Section 5.3 shall be effective
notwithstanding any requirements under non-bankruptcy law.

               5.4     Plan Funding.

                Plan Distributions of Cash shall be funded from the Debtors’ Cash on hand as of
the applicable date of such Plan Distribution and from the proceeds of the Rights Offering and
the Exit Facility.

               5.5     Cancellation of Existing Securities and Agreements.

                Except for the purpose of evidencing a right to and allowing holders of Claims to
receive a distribution under the Plan, and except as otherwise set forth in the Plan, or in the Plan
Supplement, on the Effective Date, all agreements, instruments, notes, certificates, indentures,


                                                 29
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 37 of 73




mortgages, security documents, and other documents evidencing any prepetition Claim or
Interest (other than certain Intercompany Interests, the Reinstated Debt, the indentures governing
the Reinstated Debt, the security documents governing or evidencing any security interests
granted in favor of the holders of the Reinstated Debt or the collateral agents for the Reinstated
Debt, the Intercreditor Agreements and the security interests with respect to the Prepetition RBL
Facility which secure the Exit Facility that are not modified by the Plan) and any rights of any
holder in respect thereof shall be deemed cancelled and of no force or effect. The holders of or
parties to such cancelled instruments, Securities, and other documentation shall have no rights
arising from or related to such instruments, Securities, or other documentation or the cancellation
thereof, except the rights provided for pursuant to the Plan. For the avoidance of doubt, the
Debtors, the Reorganized Debtors, RBL Agent, DIP Agent, 1.5L Notes Trustees, the Unsecured
Notes Trustees, and the Disbursing Agent may make post-Effective Date Distributions or take
such other action to exercise their rights and discharge their obligations relating to the interests
of the holders of such Claims in accordance with the Plan.

               5.6     Cancellation of Certain Existing Security Interests.

                Upon the full payment or other satisfaction of an Allowed Other Secured Claim,
or promptly thereafter, the holder of such Allowed Other Secured Claim shall deliver to the
Debtors or Reorganized Debtors, as applicable, any Collateral or other property of a Debtor held
by such holder, together with any termination statements, instruments of satisfaction, or releases
of all security interests with respect to its Allowed Other Secured Claim that may be reasonably
required to terminate any related financing statements, mortgages, mechanics’ or other statutory
Liens, or lis pendens, or similar interests or documents.

               5.7     Officers and Boards of Directors.

                (a)     On the Effective Date, the New Board shall consist of the number of
directors as set forth in the Plan Supplement. The Company’s chief executive officer shall serve
as a member of the New Board. The remaining members of the New Board shall be appointed
by the Initial Supporting Noteholders in consultation with the Company and in accordance with
the Plan Support Agreement and the Shareholder Agreement. The composition of the boards of
directors or managers, as applicable, of each Reorganized Debtor shall be identified no later than
the Confirmation Hearing or otherwise in accordance with section 1129(a)(5) of the Bankruptcy
Code.

                (b)     Except as otherwise provided in the Plan Supplement, the officers of the
respective Reorganized Debtors immediately before the Effective Date, as applicable, shall serve
as the initial officers of each of the respective Reorganized Debtors on and after the Effective
Date. After the Effective Date, the selection of officers of the Reorganized Debtors shall be as
provided by their respective organizational documents.

               (c)    Except to the extent that a member of the board of directors or managers,
as applicable, of a Debtor continues to serve as a director or manager of such Reorganized
Debtor on the Effective Date, the members of the board of directors or managers, as applicable,
of each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director or


                                                30
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 38 of 73




manager shall be deemed to have resigned or shall otherwise cease to be a director or manager of
the applicable Debtor on the Effective Date. Commencing on the Effective Date, each of the
directors or managers, as applicable, of each of the Reorganized Debtors shall serve pursuant to
the terms of the applicable organizational documents of such Reorganized Debtor and may be
replaced or removed in accordance with such organizational documents.

               5.8     Employee Incentive Plan.

               On the Effective Date, the Employee Incentive Plan and the Emergence Awards
(as defined in the EIP Term Sheet annexed as Exhibit A-2 to the Plan Support Agreement) will
become effective. All awards issued under the Employee Incentive Plan will be dilutive of all
other New Common Shares issued pursuant to the Plan.

               5.9     Authorization, Issuance, and Delivery of New Common Shares.

                On the Effective Date, Reorganized EP Energy is authorized to issue or cause to
be issued and shall issue the New Common Shares for distribution in accordance with the terms
of the Plan without the need for any further corporate or shareholder action. All of the New
Common Shares, issuable under the Plan, when so issued, shall be duly authorized, validly
issued, fully paid, and non-assessable. Reorganized EP Energy’s New Corporate Governance
Documents shall have provided for sufficient shares of authorized New Common Shares to
effectuate the issuance of New Common Shares contemplated by the Plan, including the Rights
Offering, the Backstop Commitment Agreement, and the Employee Incentive Plan, and
Reorganized EP Energy shall issue or reserve for issuance a sufficient number of shares of New
Common Shares to effectuate such issuances.

               Any New Common Shares issued to a holder of a Claim against any Debtor that is
a subsidiary of EP Energy shall be treated as (i) a contribution of cash by Reorganized EP
Energy to the applicable Debtor in the amount equal to the fair market value of such New
Common Shares, followed by (ii) the issuance of New Common Shares by Reorganized EP
Energy to the applicable Debtor in return for such cash, followed by (iii) the transfer of the New
Common Shares by the applicable Debtor to the applicable holder of a Claim against such
subsidiary Debtor.

               5.10    Exit Credit Agreement.

                  On the Effective Date, the Reorganized Debtors shall be authorized to execute,
deliver, and enter into the Exit Credit Agreement without further (i) notice to or order or other
approval of the Bankruptcy Court, (ii) act or omission under applicable law, regulation, order, or
rule, (iii) vote, consent, authorization, or approval of any Person, or (iv) action by the holders of
Claims or Interests. The Exit Credit Agreement shall constitute legal, valid, binding and
authorized joint and several obligations of the applicable Reorganized Debtors, enforceable in
accordance with its terms and such obligations shall not be enjoined or subject to discharge,
impairment, release, avoidance, recharacterization, or subordination under applicable law, the
Plan or the Confirmation Order. The financial accommodations to be extended pursuant to the
Exit Facilities Documents are reasonable and are being extended, and shall be deemed to have
been extended, in good faith and for legitimate business purposes.


                                                 31
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 39 of 73




                On the Effective Date, (a) all letters of credit issued under the Prepetition RBL
Credit Agreement, shall be deemed issued or reissued, as applicable, under the Exit Credit
Agreement in accordance with the terms and conditions of the Exit Credit Agreement, (b) all
Liens and security interests granted pursuant to, or in connection with, the Exit Credit Agreement
shall (i) be reaffirmed and ratified by the applicable Reorganized Debtors and continue in full
force and effect pursuant to the Exit Credit Agreement, and (ii) be deemed granted by the
Reorganized Debtors pursuant to the Exit Credit Agreement, (c) all Liens and security interests
granted pursuant to, or in connection with the Exit Credit Agreement, as applicable, (including
any Liens and security interests granted on the Assets) shall (i) be valid, binding, perfected,
enforceable Liens and security interests in the property described in the Exit Credit Agreement
and the other “Loan Documents” (as defined therein), with the priorities established in respect
thereof under applicable non-bankruptcy law and the applicable Intercreditor Agreements, and
(ii) not be enjoined or subject to discharge, impairment, release, avoidance, recharacterization, or
subordination under any applicable law, the Plan, or the Confirmation Order.

                The Reorganized Debtors and the Persons granted Liens and security interests
under the Exit Facilities are authorized to make all filings and recordings and to obtain all
governmental approvals and consents necessary to establish and perfect such Liens and security
interests under the provisions of the applicable state, provincial, federal, or other law (whether
domestic or foreign) that would be applicable in the absence of the Plan and the Confirmation
Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order without the need for any filings or recordings) and will thereafter cooperate
to make all other filings and recordings that otherwise would be necessary under applicable law
to give notice of such Liens and security interests to third parties.

               5.11    Rights Offering.

                (a)    Terms. Following approval by the Bankruptcy Court of the Rights
Offering Procedures, the Debtors will commence the Rights Offering in accordance therewith
and, on the Effective Date, the Debtors shall consummate the Rights Offering, in each case
subject to the terms and conditions of the Plan Support Agreement, the Backstop Agreement, and
any consents or approvals required under each of the foregoing, including the consent of the
Initial Supporting Noteholders. The Rights Offering shall be backstopped in an amount equal to
$[463] million ($[138] million of which shall be funded through the exchange of $[138] million
in aggregate principal amount of Reinstated 1.25L Notes held by the Backstop Parties on the
terms set forth in the Backstop Commitment Agreement) by the Backstop Parties in accordance
with and subject to the terms and conditions of the Rights Offering Procedures and the Backstop
Agreement. The right to participate in the Rights Offering may not be sold, transferred, or
assigned, except in the circumstances described in the Backstop Commitment Agreement. The
overall percentage of New Common Shares being issued in the Rights Offering, in each case
subject to dilution by the Jeter Shares (if applicable) and the EIP Shares, is approximately
[76.2%-78.0%], consisting of (i) approximately 55.6% in the case of Rights Offering Shares
purchased for cash and (ii) approximately [20.6%-22.4%] in the case of Rights Offering Shares
purchased for Reinstated 1.25L Notes. For the avoidance of doubt, the Company shall pay all
accrued but unpaid interest, including any stub interest, in Cash to the holders of the Reinstated
1.25L Notes that are exchanged in connection with the Rights Offering.



                                                32
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 40 of 73




                (b)     Purpose. On the Effective Date, the proceeds of the Rights Offering may
be used: (i) to pay down a portion of the DIP Facility and the Prepetition RBL Facility; (ii) pay
all reasonable and documented Restructuring Expenses; (iii) fund Plan Distributions, case
administration expenses, and exit costs; and (iv) provide the Reorganized Debtors with
additional liquidity for working capital and general corporate purposes.

                (c)    Backstop Commitment. In accordance with the Backstop Commitment
Agreement and subject to the terms and conditions thereof, each of the Backstop Parties has
agreed, severally but not jointly, to purchase for Cash or in exchange for Reinstated 1.25L Notes,
on or prior to the Effective Date, its respective Backstop Commitment Percentage (as defined in
the Backstop Commitment Agreement) of the New Common Shares.

             (d)    Backstop Commitment Premium. As consideration for providing the
backstop commitment for the Rights Offering, on the Effective Date, the Backstop Commitment
Premium shall be allocated among the Backstop Parties in accordance with the Backstop
Commitment Agreement.

               5.12   Intercompany Interests; Corporate Reorganization.

               On the Effective Date and without the need for any further corporate action or
approval of any board of directors, board of managers, managers, management, or shareholders
of any Debtor or Reorganized Debtor, as applicable, the certificates and all other documents
representing the Intercompany Interests shall be deemed to be in full force and effect.

               5.13   Restructuring Transactions.

               On the Effective Date or as soon as reasonably practicable thereafter, the Debtors
or Reorganized Debtors, as applicable, may take all actions consistent with the Plan, the
Confirmation Order and the Plan Support Agreement, including the reasonable consent of the
Initial Supporting Noteholders, as may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Restructuring
Transactions under and in connection with the Plan.

               5.14   Restructuring Expenses.

               The outstanding Restructuring Expenses incurred, or estimated to be incurred, up
to and including the Effective Date (whether incurred prepetition or postpetition) shall be paid in
full in Cash on the Effective Date (to the extent not previously paid during the course of the
Chapter 11 Cases) in accordance with, and subject to, the terms of the Backstop Commitment
Agreement, and without the need for any further notice or approval by the Bankruptcy Court or
otherwise. All Restructuring Expenses to be paid on the Effective Date shall be estimated prior
to and as of the Effective Date and such estimates shall be delivered to the Debtors at least three
(3) Business Days before the anticipated Effective Date (or such shorter period as the Debtors
may agree); provided, that such estimate shall not be considered an admission or limitation with
respect to such Restructuring Expenses. On the Effective Date, final invoices for all
Restructuring Expenses incurred prior to and as of the Effective Date shall be submitted to the
Debtors.



                                                33
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 41 of 73




               5.15   Indenture Trustee Expenses.

                On the Effective Date, and without any further notice to or action, order, or
approval of the Bankruptcy Court, the Debtors or Reorganized Debtors, as applicable, shall
distribute Cash to the Indenture Trustees in an amount equal to the Indenture Trustee Fees and
Expenses without a reduction to recoveries to holders of the Secured Notes; provided that the
Indenture Trustees shall provide the Debtors with the invoices (subject to redaction to preserve
attorney-client privilege) for which they seek payment no later than fifteen (15) days prior to the
Effective Date. If the Debtors dispute any Indenture Trustee Fees and Expenses, the Debtors
shall (i) pay the undisputed portion of the Indenture Trustee Fees and Expenses, (ii) notify the
Indenture Trustees with respect to any disputed portion of the Indenture Trustee Fees and
Expenses within ten (10) days after presentation of the invoices by the Indenture Trustees, and
(iii) escrow the amount of any disputed portion of the Indenture Trustee Fees and Expenses
pending any resolution. Upon such notification, the applicable Indenture Trustee may submit
such dispute for resolution by the Bankruptcy Court. For the avoidance of doubt, nothing herein
affects the Indenture Trustees’ rights to exercise their respective Indenture Trustee Charging
Liens pursuant to the terms of the applicable Indentures.

               To the extent the Indenture Trustees provide services or incur costs or expenses,
including professional fees, related to or in connection with the Plan, the Confirmation Order or
the Indentures after the Effective Date, such Indenture Trustee shall be entitled to receive from
the Reorganized Debtors, without further Bankruptcy Court approval, reasonable compensation
for such services and reimbursement of reasonable out-of-pocket expenses incurred with such
services. The payment of such compensation and expenses will be made promptly or as
otherwise agreed to by the applicable Indenture Trustee and the Reorganized Debtors.

               5.16   Private Company

               The Reorganized Debtors shall take the steps necessary to be a private company
that is not listed on a national securities exchange and without Exchange Act reporting
obligations upon emergence or as soon as possible thereafter in accordance with the SEC rules;
provided, that from and after the Effective Date, Reorganized EP Energy shall be required to
provide (via separate agreement or in its organizational documents) to its shareholders such
audited annual and unaudited quarterly financial statements for such periods, with such
statements being prepared in accordance with U.S. GAAP on a private company basis (for the
avoidance of doubt, no SAS 100 review or compliance with any other requirement of Regulation
S-X under the Securities Act is required in connection with the delivery of the required financial
statements).



ARTICLE VI.           DISTRIBUTIONS.

               6.1    Distributions Generally.

              The Disbursing Agent shall make all Plan Distributions to the appropriate holders
of Allowed Claims and Allowed Interests in accordance with the terms of the Plan.



                                                 34
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 42 of 73




               6.2    No Postpetition Interest on Claims.

                Except as otherwise specifically provided for in this Plan, the Confirmation
Order, or another order of the Bankruptcy Court, postpetition interest shall not accrue or be paid
on any Claims, and no holder of a Claim shall be entitled to interest accruing on such Claim on
or after the Petition Date.

               6.3    Date of Distributions.

              Unless otherwise provided in the Plan, any distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as soon thereafter as is practicable;
provided, however, that the Reorganized Debtors may, with the consent of the Initial Supporting
Noteholders, implement periodic distribution dates to the extent they determine them to be
appropriate.

               6.4    Distribution Record Date.

                (a)    As of the close of business on the Distribution Record Date, the various
lists of holders of Claims in each Class, as maintained by the Debtors or their agents, shall be
deemed closed, and there shall be no further changes in the record holders of any Claims after
the Distribution Record Date. Neither the Debtors nor the Disbursing Agent shall have any
obligation to recognize any transfer of a Claim occurring after the close of business on the
Distribution Record Date. In addition, with respect to payment of any Cure Amounts or disputes
over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation
to recognize or deal with any party other than the non-Debtor party to the applicable executory
contract or unexpired lease and the Initial Supporting Noteholders, even if such non-Debtor party
has sold, assigned, or otherwise transferred its Claim for a Cure Amount.

                (b)     Notwithstanding anything in the Plan to the contrary, in connection with
any distribution under the Plan to be effected through the facilities of DTC (whether by means of
book-entry exchange, free delivery, or otherwise), the Debtors and the Reorganized Debtors, as
applicable, shall be entitled to recognize and deal for all purposes under the Plan with holders of
Claims in each Class to the extent consistent with the customary practices of DTC used in
connection with such distributions. All New Common Shares to be distributed under the Plan
shall be issued in the names of such holders or their nominees in accordance with DTC’s book-
entry exchange procedures or on the books and records of a transfer agent; provided, that such
New Common Shares will only be issued in accordance with DTC book-entry procedures if the
same are permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in
their sole discretion, deems such method of distribution advisable.

               6.5    Distributions after Effective Date

             Distributions made after the Effective Date to holders of Disputed Claims that are
not Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.




                                                35
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 43 of 73




               6.6    Disbursing Agent.

                All distributions under the Plan shall be made by the Disbursing Agent on and
after the Effective Date as provided herein. The Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties. The Reorganized Debtors
shall use all commercially reasonable efforts to provide the Disbursing Agent (if other than the
Reorganized Debtors) with the amounts of Claims and the identities and addresses of holders of
Claims, in each case, as set forth in the Debtors’ or Reorganized Debtors’ books and records.
The Reorganized Debtors shall cooperate in good faith with the applicable Disbursing Agent (if
other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in section 6.17 of the Plan.

               6.7    Delivery of Distributions.

               Subject to section 6.4(b) of the Plan, the Disbursing Agent shall issue or cause to
be issued, the applicable consideration under the Plan and, subject to Bankruptcy Rule 9010,
shall make all distributions to any holder of an Allowed Claim as and when required by the Plan
at: (a) the address of such holder on the books and records of the Debtors or their agents; or
(b) at the address in any written notice of address change delivered to the Debtors or the
Disbursing Agent, including any addresses included on any transfers of Claim filed pursuant to
Bankruptcy Rule 3001. In the event that any distribution to any holder is returned as
undeliverable, no distribution or payment to such holder shall be made unless and until the
Disbursing Agent has been notified of the then-current address of such holder, at which time or
as soon thereafter as reasonably practicable such distribution shall be made to such holder
without interest.

               Distributions of the New Common Shares will be made through the facilities of
DTC in accordance with DTC’s customary practices; provided, that the New Common Shares
are permitted to be held through DTC’s book-entry system; provided, further, that to the extent
that the New Common Shares are not eligible for distribution in accordance with DTC’s
customary practices, the Reorganized Debtors will take such reasonable actions as may be
required to cause distributions of the New Common Shares under the Plan. No distributions will
be made other than through DTC if the New Common Shares are permitted to be held through
DTC’s book entry system. Any distribution that otherwise would be made to any holder eligible
to receive a distribution who does not own or hold an account eligible to receive a distribution
through DTC on a relevant distribution date will be forfeited. For the avoidance of doubt, DTC
shall be considered a single holder for purposes of distributions.

               6.8    Unclaimed Property.

               One year from the later of: (a) the Effective Date and (b) the date that is ten
Business Days after the date a Claim is first Allowed, all distributions payable on account of
such Claim shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
and shall revert to the Reorganized Debtors or their successors or assigns, and all claims of any
other Person (including the holder of a Claim in the same Class) to such distribution shall be
discharged and forever barred. The Reorganized Debtors and the Disbursing Agent shall have



                                               36
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 44 of 73




no obligation to attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records and the Bankruptcy Court’s filings.

               6.9    Satisfaction of Claims.

              Unless otherwise provided herein, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

               6.10   Manner of Payment under Plan.

              Except as specifically provided herein, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made under the Plan may be made
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

               6.11   Fractional Shares and De Minimis Cash Distributions.

                No fractional New Common Shares shall be distributed. When any distribution
would otherwise result in the issuance of a number of New Common Shares that is not a whole
number, the New Common Shares subject to such distribution shall be rounded to the next higher
or lower whole number as follows: (a) fractions equal to or greater than 1/2 shall be rounded to
the next higher whole number, and (b) fractions less than 1/2 shall be rounded to the next lower
whole number. The total number of New Common Shares to be distributed on account of
Allowed Secured 1.5L Notes Claims, Allowed Unsecured Claims, the Rights Offering, the
Backstop Commitment Premium, the Private Placement (if applicable), Jeter Shares (if
applicable), and EIP Shares shall be adjusted as necessary to account for the rounding provided
for herein. No consideration shall be provided in lieu of fractional shares that are rounded down.
Neither the Reorganized Debtors nor the Disbursing Agent shall have any obligation to make a
distribution that is less than one (1) New Common Share or $100.00 in Cash. Fractional New
Common Shares that are not distributed in accordance with this section shall be returned to, and
ownership thereof shall vest in, Reorganized EP Energy.

               6.12   No Distribution in Excess of Amount of Allowed Claim.

              Notwithstanding anything to the contrary in the Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Plan Distributions in excess of the
Allowed amount of such Claim (plus any postpetition interest on such Claim solely to the extent
permitted by Section 6.2 of the Plan).

               6.13   Allocation of Distributions between Principal and Interest.

              Except as otherwise required by law, consideration received in respect of an
Allowed 1.5L Notes Claim or Allowed Unsecured Claim is allocable first to the principal
amount of the Claim (as determined for U.S. federal income tax purposes) and then, to the extent
of any excess, to the remainder of the Claim, including any Claim for accrued but unpaid
interest.



                                                37
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 45 of 73




               6.14    Exemption from Securities Laws.

               (a).    The issuance of and the distribution under this Plan of the New Common
Shares pursuant to Sections 4.6(a) and 4.7(a) of this Plan shall be exempt, without further act or
actions by any Entity, from registration under the Securities Act and any other applicable
securities laws to the fullest extent permitted by section 1145 of the Bankruptcy Code. These
securities may be resold without registration under the Securities Act or other federal securities
laws pursuant to the exemption provided by section 4(a)(1) of the Securities Act, unless the
holder is an “underwriter” with respect to such securities, as that term is defined in section
1145(b) of the Bankruptcy Code. In addition, such section 1145 exempt securities generally may
be resold without registration under state securities laws pursuant to various exemptions
provided by the respective laws of the several states.

                (b).    The offer, issuance, and distribution of each of the Subscription Rights
and the New Common Shares issuable upon the exercise thereof and the New Common Shares to
Eligible Offerees pursuant to the Rights Offering, and to the Backstop Parties under the Backstop
Commitment Agreement (including the New Equity Interests comprising the Backstop
Commitment Premium), are being made in reliance on the exemption from registration set forth
in section 4(a)(2) of the Securities Act. Such securities will be considered “restricted securities”
and may not be transferred except pursuant to an effective registration statement or under an
available exemption from the registration requirements of the Securities Act, such as, under
certain conditions, the resale provisions of Rule 144 of the Securities Act.

               6.15    Setoffs and Recoupments.

                Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or applicable
nonbankruptcy law, offset or recoup against any Allowed Claim, other than the 1.5L Notes
Claims, and the distributions to be made pursuant to the Plan on account of such Allowed Claim
any and all claims, rights, and Causes of Action that a Reorganized Debtor or its successors may
hold against the holder of such Allowed Claim after the Effective Date to the extent such setoff
or recoupment is either (a) agreed in amount among the relevant Reorganized Debtor(s), with the
consent of the Initial Supporting Noteholders, and holder of the Allowed Claim or (b) otherwise
adjudicated by the Bankruptcy Court or another court of competent jurisdiction; provided, that
neither the failure to effect a setoff or recoupment nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Reorganized Debtor or its successor of any claims,
rights, or Causes of Action that a Reorganized Debtor or its successor or assign may possess
against such holder.

               6.16    Rights and Powers of Disbursing Agent.

                 (a)     Powers of Disbursing Agent. The Disbursing Agent shall be empowered
to: (i) effect all actions and execute all agreements, instruments, and other documents necessary
to perform its duties under the Plan; (ii) make all applicable distributions or payments provided
for under the Plan; (iii) employ professionals to represent it with respect to its responsibilities;
and (iv) exercise such other powers (A) as may be vested in the Disbursing Agent by order of the
Bankruptcy Court (including any Final Order issued after the Effective Date) or pursuant to the


                                                38
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 46 of 73




Plan or (B) as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions of the Plan.

               (b)    Expenses Incurred on or After the Effective Date. Except as otherwise
ordered by the Bankruptcy Court and subject to the written agreement of the Reorganized
Debtors, the amount of any reasonable fees and expenses incurred by the Disbursing Agent on or
after the Effective Date (including taxes) and any reasonable compensation and expense
reimbursement Claims (including for reasonable attorneys’ and other professional fees and
expenses) made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors in the
ordinary course of business.

               6.17    Withholding and Reporting Requirements.

                In connection with the Plan and all instruments issued in connection therewith and
distributed thereon, the Reorganized Debtors and any other distributing party shall comply with
all applicable withholding and reporting requirements imposed by any federal, state or local
taxing authority, and all Plan Distributions shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Plan Distribution that is subject to withholding, the
distributing party may request a holder of an Allowed Claim or Interest to complete and return a
Form W-8 or W-9, as applicable to each such holder, and any other applicable forms. If such
form is requested and not submitted to the distributing party within 10 days of the request, the
distributing party may, in its discretion, either (a) withhold an appropriate portion of such
distributed property and sell such withheld property to generate Cash necessary to pay over the
withholding tax, or (b) require the intended recipient of such distribution to provide the
withholding agent with an amount of Cash sufficient to satisfy such withholding tax as a
condition to receiving such distribution. If such form is requested and submitted to the
distributing party within 10 days of the request, the distributing party may withhold an
appropriate portion of such distributed property and sell such withheld property to generate Cash
necessary to pay over the withholding tax; provided that, the distributing party shall first notify
the intended recipient of such contemplated sale and offer the intended recipient a reasonable
opportunity to provide sufficient Cash to satisfy such withholding tax in lieu of such sale. The
distributing party shall have the right, but not the obligation, not to make a Plan Distribution until
its withholding obligation is satisfied pursuant to the preceding sentences. If an intended
recipient of a non-Cash Plan Distribution has agreed to provide the withholding agent with the
Cash necessary to satisfy the withholding tax pursuant to this section and such person fails to
comply before the date that is 180 days after the request is made, the amount of such Plan
Distribution that was not distributed shall irrevocably revert to the applicable Reorganized
Debtor and such Claim in respect of such Plan Distribution shall be discharged and forever
barred from assertion against such Reorganized Debtor or its respective property. Any amounts
withheld pursuant to the Plan shall be deemed to have been distributed to and received by the
applicable recipient for all purposes of the Plan. The distributing party may require a holder of
an Allowed Claim or Interest to complete and return a Form W-8 or W-9, as applicable to each
such holder, and any other applicable forms.

               Notwithstanding the above, each holder of an Allowed Claim or Interest that is to
receive a Plan Distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on such holder by any governmental


                                                 39
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 47 of 73




unit, including income, withholding, and other tax obligations, on account of such Plan
Distribution.



ARTICLE VII.           PROCEDURES FOR DISPUTED CLAIMS.

               7.1     Allowance of Claims.

               Except as expressly provided in the Plan, the Claims Resolution Procedures, or in
any order entered in the Chapter 11 Cases before the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim is deemed
Allowed pursuant to the Plan or a Final Order, including the Confirmation Order (when it
becomes a Final Order), Allowing such Claim. On and after the Effective Date, each of the
Debtors or the Reorganized Debtors shall have and retain any and all rights and defenses such
Debtor had with respect to any Claim immediately before the Effective Date.

               7.2     Claims Objections.

                Except insofar as a Claim is Allowed under the Plan, the Debtors or the
Reorganized Debtors, as applicable, shall be entitled to object to Claims. Except as otherwise
expressly provided in the Plan and notwithstanding any requirements that may be imposed
pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors shall have
the authority (i) to file, withdraw, or litigate to judgment objections to Claims; (ii) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by
the Bankruptcy Court; and (iii) to administer and adjust the Debtors’ claims register to reflect
any such settlements or compromises without any further notice to or action, order, or approval
by the Bankruptcy Court, in accordance with the Claims Resolution Procedures, in each case
subject to the reasonable consent of the Initial Supporting Noteholders.

               7.3     Estimation of Claims.

                Before or after the Effective Date, the Debtors or the Reorganized Debtors may at
any time request that the Bankruptcy Court estimate any Disputed Claim or Disputed Interest
that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any
reason, regardless of whether any party previously has objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any objection to any
Claim or during the appeal relating to such objection, in each case subject to the reasonable
consent of the Initial Supporting Noteholders. In the event that the Bankruptcy Court estimates
any Disputed, contingent, or unliquidated Claim, that estimated amount shall constitute either the
Allowed amount of such Claim or a maximum limitation on such Claim for all purposes under
the Plan (including for purposes of distributions), as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation of the amount of such Claim, the Debtors or
the Reorganized Debtors, as applicable, may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any holder of a Claim that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such


                                                40
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 48 of 73




estimation unless such holder has filed a motion requesting the right to seek such reconsideration
on or before 21 days after the date on which such Claim is estimated.

               7.4    Adjustment to Claims Register Without Objection.

                Any duplicate Claim or Interest or any Claim or Interest that has been paid or
satisfied, or any Claim that has been amended or superseded, may be adjusted or expunged on
the claims register by the Debtors or Reorganized Debtors upon stipulation between the parties in
interest without a Claims objection having to be filed and without any further notice or action,
order, or approval of the Bankruptcy Court.

               7.5    Time to File Objections to Claims.

               Any objections to a Claim shall be filed on or before the date that is the later of
(i) 180 days after the Effective Date and (ii) such later date as may be fixed by the Bankruptcy
Court, after notice and a hearing, upon a motion by the Reorganized Debtors, as such deadline
may be extended from time to time.

               7.6    Disallowance of Claims

                Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such
Claims may not receive any distributions on account of such Claims until such time as such
Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity have been turned
over or paid to the Debtors or the Reorganized Debtors.

               7.7    Amendments to Claims.

               On or after the Effective Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be filed or amended without the prior authorization of the Bankruptcy
Court, and the Reorganized Debtors.

               7.8    No Distributions Pending Allowance.

               If an objection, motion to estimate, or other challenge to a Claim is filed, no
payment or distribution provided under the Plan shall be made on account of such Claim unless
and until (and only to the extent that) such Claim becomes an Allowed Claim.

               7.9    Disputed Claims Reserve.

              (a)    There shall be withheld from the New Common Shares (which withheld
New Common Shares shall not be issued by Reorganized EP Energy until such time as the
respective Disputed Claims are resolved) to be distributed to holders of Allowed Unsecured
Claims an amount of New Common Shares that would be distributable to Disputed Unsecured
Claims had such Disputed Claims been Allowed on the Effective Date, together with all earnings


                                               41
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 49 of 73




thereon (net of any expenses relating thereto, including any taxes imposed thereon or otherwise
payable by the Disputed Claims Reserve). The Debtors intend to seek a determination, subject to
the reasonable consent of the Initial Supporting Noteholders, by the Bankruptcy Court of the
estimated amount (either on an individual or aggregate basis) of Disputed Unsecured Claims for
purposes of determining the amount of New Common Shares attributable to such Disputed
Claims. To the extent any dividends would have been payable on any withheld New Common
Shares had such New Common Shares been issued and distributed on the Effective Date, an
amount equal to such dividends shall be held by Reorganized EP Energy for the benefit of
(i) holders of Disputed Unsecured Claims against any of the Debtors whose Claims are
subsequently Allowed and (ii) holders of Allowed Unsecured Claims (including holders of
Disputed Unsecured Claims that are subsequently Allowed).

              (b)     To the extent applicable, there shall also be withheld Cash from the
Convenience Claim Distribution Amount in an amount that would be distributable to any
Disputed Convenience Claims had such Disputed Claims been Allowed on the Effective Date,
together with all earnings thereon (net of any expenses relating thereto, including any taxes
imposed thereon or otherwise payable by the Disputed Claims Reserve).

               (c)    Subject to definitive guidance from the Internal Revenue Service
(the “IRS”) or a court of competent jurisdiction to the contrary, or the receipt of a determination
by the IRS, the Disbursing Agent shall treat any cash and other property (other than the New
Common Stock) held in the Disputed Claims Reserve as held by a “disputed ownership fund”
governed by Treasury Regulation section 1.468B-9 and to the extent permitted by applicable
law, report consistently with the foregoing for state and local income tax purposes. For the
avoidance of doubt, New Common Stock which is not issued and outstanding until Disputed
Claims are resolved and such New Common Stock can be immediately issued and distributed to
the applicable claimant, shall not be treated as held by a disputed ownership fund for U.S. federal
income tax purposes. All parties (including, without limitation, the Debtors, the Reorganized
Debtors, the Disbursing Agent and the holders of Disputed Claims) will be required to report for
tax purposes consistently with the foregoing.

               (d)     The Disbursing Agent shall hold in the Disputed Claims Reserve all
payments and other distributions made on account of, as well as any obligations arising from,
property held in the Disputed Claims Reserve, to the extent that such property continues to be so
held at the time such distributions are made or such obligations arise, and such dividends,
payments, or other distributions shall be held for the benefit of (i) holders of Disputed Unsecured
Claims against any of the Debtors whose Claims are subsequently Allowed, (ii) holders of
Disputed Convenience Claims against any of the Debtors whose Claims are subsequently
Allowed, as applicable, and (iii) other parties entitled thereto hereunder. The Disbursing Agent
shall be responsible for payment, out of the assets of the Disputed Claims Reserve, of any taxes
imposed on the Disputed Claims Reserve or its assets. In the event, and to the extent, any Cash
in the Disputed Claims Reserve is insufficient to pay the portion of any such taxes attributable to
the taxable income arising from the assets of the Disputed Claims Reserve (including any income
that may arise upon the distribution of the assets in the Disputed Claims Reserve), assets of the
Disputed Claims Reserve may be sold to pay such taxes.




                                                42
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 50 of 73




                 (e)     To the extent that a Disputed Unsecured Claim becomes an Allowed
Claim after the Effective Date, the Disbursing Agent shall distribute to the holder thereof the
distribution, if any, of the New Common Shares, which Reorganized EP Energy shall issue to the
Disbursing Agent (together with any amounts held on account of dividends on such withheld
New Common Shares) out of the Disputed Claims Reserve, to which such holder is entitled
hereunder. To the extent that a Disputed Convenience Claim becomes an Allowed Claim after
the Effective Date, the Disbursing Agent shall distribute to the holder thereof the distribution, if
any, of Cash to which such holder is entitled hereunder out of the Disputed Claims Reserve. No
interest shall be paid with respect to any Disputed Convenience Claim or any Disputed
Unsecured Claim that becomes an Allowed Claim after the Effective Date.

                (f)     In the event the remaining withheld New Common Shares attributable to
Disputed Unsecured Claims are insufficient to satisfy all the Disputed Unsecured Claims that
have become Allowed, such Disputed Unsecured Claims shall be satisfied Pro Rata from such
remaining New Common Shares. After all New Common Shares have been distributed, no
further distributions shall be made in respect of Disputed Unsecured Claims. At such time as all
Disputed Unsecured Claims have been resolved, any remaining withheld New Common Shares
issued in the Disputed Claims Reserve shall be released from the Disputed Claims Reserve for
distribution in accordance with Section 4.7 hereof.

              (g)    In the event the remaining withheld Cash from the Convenience Claim
Distribution Amount is insufficient to satisfy all the Disputed Convenience Claims that have
become Allowed, such Disputed Convenience Claims shall be satisfied Pro Rata from such
remaining Cash. After all Cash has been distributed, no further distributions shall be made in
respect of Disputed Convenience Claims. At such time as all Disputed Claims have been
resolved, any remaining withheld Cash from the Convenience Claim Amount issued in the
Disputed Claims Reserve shall be revert to the Reorganized Debtors.

               7.10    Distributions after Allowance.

                To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan. As soon as practicable after the date on which the order or judgment of
the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Disbursing
Agent shall provide to the holder of such Claim the distribution (if any) to which such holder is
entitled under the Plan as of the Effective Date, without any interest to be paid on account of
such Claim unless required by the Bankruptcy Code.

               7.11    Claims Resolution Procedures Cumulative.

             All of the Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by the Claims Resolution Procedures.




                                                43
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 51 of 73




ARTICLE VIII.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               8.1     General Treatment.

                As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the
Debtors are parties shall be deemed assumed, unless such contract or lease (i) was previously
assumed, assumed and assigned, or rejected by the Debtors, pursuant to a Final Order of the
Bankruptcy Court, (ii) previously expired or terminated pursuant to its own terms or by
agreement of the parties thereto, (iii) is the subject of a motion to reject filed by the Debtors on
or before the Confirmation Date, or (iv) is specifically designated as a contract or lease to be
rejected on the Schedule of Rejected Contracts, which shall be acceptable to the Initial
Supporting Noteholders. The assumption of executory contracts and unexpired leases hereunder
may include, subject to the consent of the Initial Supporting Noteholders, the assignment of
certain such contracts. Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions or rejections
provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each
executory contract and unexpired lease assumed pursuant to the Plan shall vest in and be fully
enforceable by the applicable Reorganized Debtor in accordance with its terms, except as
modified by the provisions of the Plan, any Final Order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable law.

                To the maximum extent permitted by law, to the extent any provision in any
executory contract or unexpired lease assumed pursuant to the Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
executory contract or unexpired lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such executory contract or unexpired lease or to
exercise any other default-related rights with respect thereto.

                The Debtors reserve the right, on or before 5:00 p.m. (prevailing Central Time) on
the Business Day immediately before the Confirmation Hearing, or such earlier time as may be
agreed in writing between the Debtors and the applicable counterparty, to amend the Schedule of
Rejected Contracts, subject to the consent of the Initial Supporting Noteholders, to add or
remove any executory contract or unexpired lease; provided that if the Confirmation Hearing is
adjourned or continued, such amendment right shall be extended to 5:00 p.m. (prevailing Central
Time) on the Business Day immediately before the rescheduled or continued Confirmation
Hearing, and this proviso shall apply in the case of any and all subsequent adjournments and
continuances of the Confirmation Hearing; provided, further that the Debtors may amend the
Schedule of Rejected Contracts to add or delete any executory contracts or unexpired leases after
such date to the extent agreed with the relevant counterparties and subject to the consent of the
Initial Supporting Noteholders.

               8.2     Determination of Cure Amounts and Deemed Consent.

              (a)    The Debtors shall file, as part of the Plan Supplement, the Schedule of
Rejected Contracts, which shall be acceptable to the Initial Supporting Noteholders.


                                                44
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 52 of 73




               (b)      The Debtors shall serve a Cure Notice, which shall be reasonably
acceptable to the Initial Supporting Noteholders, on parties to executory contracts and unexpired
leases no later than thirty (30) days prior to the Confirmation Hearing in accordance with the
order approving the Disclosure Statement. If a counterparty to any executory contract or
unexpired lease that the Debtors or Reorganized Debtors, as applicable, intend to assume or
assume and assign does not receive such a notice, the proposed Cure Amount for such executory
contract or unexpired lease shall be deemed to be zero dollars ($0).

               (c)   Any counterparty to an executory contract or unexpired lease shall have
the time prescribed by the order approving the Disclosure Statement to object to the proposed
assumption, assumption and assignment, or related Cure Amount listed on the Cure Notice.

               (d)     The Bankruptcy Court will determine any Assumption Dispute by entry of
an order; provided, that the Debtors or the Reorganized Debtors, as applicable, may settle any
Assumption Dispute with the reasonable consent of the Initial Supporting Noteholders, and
without any further notice to any other party or any action, order, or approval of the Bankruptcy
Court; provided, further, that where an Assumption Dispute relates solely to the applicable Cure
Amount, the Debtors may with the reasonable consent of the Initial Supporting Noteholders
assume and/or assume and assign the applicable executory contract or unexpired lease prior to
the resolution of such Assumption Dispute. If there is an Assumption Dispute, the Debtors
reserve the right to reject or nullify the assumption or assignment of the applicable executory
contract or unexpired lease no later than thirty (30) days after an order of the Bankruptcy Court
resolving such Assumption Dispute becomes a Final Order.

               8.3    Payments Related to Assumption of Contracts and Leases.

              (a)     Any Cure Amounts shall be satisfied pursuant to section 365(b)(1) of the
Bankruptcy Code by payment of the Cure Amount as reflected in the applicable Cure Notice, in
Cash on the Effective Date, subject to the limitations described in Section 8.2, or on such other
terms as the parties to such executory contracts or unexpired leases and the Debtors may
otherwise agree. If no Cure Amount is reflected in the applicable Cure Notice, no Cure Amount
shall be deemed to be owing, unless otherwise ordered by the Bankruptcy Court.

               (b)     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction
of any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed executory contract
or unexpired lease at any time before the date that the Debtors assume or assume and assign such
executory contract or unexpired lease. Any proofs of Claim filed with respect to an executory
contract or unexpired lease that has been assumed or assumed and assigned shall be deemed
disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity, upon the assumption of such executory contract or
unexpired lease.




                                                45
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 53 of 73




               8.4     Rejection Damages Claims.

               Any counterparty to a contract or lease that is identified on the Schedule of
Rejected Contracts or is otherwise rejected by the Debtors must file and serve a proof of Claim
on the applicable Debtor that is party to the contract or lease to be rejected no later than thirty
(30) days after the later of (a) the Confirmation Date or (b) the effective date of rejection of such
executory contract or unexpired lease.

               8.5     Survival of the Debtors’ Indemnification Obligations.

               Notwithstanding anything in the Plan (including Section 10.3 of the Plan), any
Indemnification Obligation to indemnify current and former officers, directors, members,
managers, agents, or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such officers, directors, members, managers, agents, or
employees based upon any act or omission for or on behalf of the Debtors shall (i) remain in full
force and effect, (ii) not be discharged, impaired, or otherwise affected in any way, including by
the Plan, the Plan Supplement, or the Confirmation Order, (iii) not be limited, reduced or
terminated after the Effective Date, and (iv) survive unimpaired and unaffected irrespective of
whether such Indemnification Obligation is owed for an act or event occurring before, on or after
the Petition Date, provided, that the Reorganized Debtors shall not indemnify officers, directors,
members, or managers, as applicable, of the Debtors for any claims or Causes of Action that are
not indemnified by such Indemnification Obligation. All such obligations shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan and shall continue as
obligations of the Reorganized Debtors. Any claim based on the Debtors’ obligations under the
Plan shall not be a Disputed Claim or subject to any objection, in either case, by reason of
section 502(e)(1)(B) of the Bankruptcy Code.

               8.6     Compensation and Benefit Plans.

               All employment and severance agreements and policies, and all compensation and
benefits plans, policies, and programs of the Debtors applicable to their respective employees,
retirees, consultants, contractors, and non-employee directors, including all savings plans,
retirement plans, healthcare plans, disability plans, severance benefit plans, incentive plans, and
life and accidental death and dismemberment insurance plans, are deemed to be, and shall be
treated as, executory contracts under the Plan and, on the Effective Date, shall be assumed
pursuant to sections 365 and 1123 of the Bankruptcy Code and, in the case of certain
employment agreements, effective as of the Effective Date, in accordance with Employment
Agreement Term Sheet annexed as Exhibit A-3 to the Plan Support Agreement.

               8.7     Insurance Policies.

               (a)     All insurance policies to which any Debtor is a party as of the Effective
Date, including any D&O Policy, shall be deemed to be and treated as executory contracts and
shall be assumed by the applicable Debtors or Reorganized Debtors and shall continue in full
force and effect thereafter in accordance with their respective terms. All other insurance policies
shall vest in the Reorganized Debtors. Coverage for defense and indemnity under the D&O




                                                 46
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 54 of 73




Policy shall remain available to all individuals within the definition of “Insured” in any D&O
Policy.

                (b)     In addition, after the Effective Date, all officers, directors, agents, or
employees who served in such capacity at any time before the Effective Date shall be entitled to
the full benefits of any D&O Policy (including any “tail” policy) for the full term of such policy
regardless of whether such officers, directors, agents, and/or employees remain in such positions
after the Effective Date, in each case, to the extent set forth in such policies.

                (c)    In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any D&O Policy (including any “tail policy”)
in effect as of the Petition Date, and any current and former directors, officers, members,
managers, agents or employees of any of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled to the full benefits of any such D&O Policy for the
full term of such policy regardless of whether such members, managers, directors, and/or officers
remain in such positions after the Effective Date to the extent set forth in such policies.

               8.8    Modifications, Amendments, Supplements, Restatements, or Other
Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each executory contract and unexpired lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
executory contract or unexpired lease, without regard to whether such agreement, instruments, or
other document is listed in any notices of assumed contracts.

               8.9    Reservation of Rights.

               (a)     Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything
contained in the Plan, shall constitute an admission by the Debtors that any such contract or lease
is or is not an executory contract or unexpired lease or that the Debtors or the Reorganized
Debtors or their respective affiliates has any liability thereunder.

                (b)    Except as explicitly provided in the Plan, nothing in the Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors or the Reorganized Debtors under any executory or non-executory contract
or unexpired or expired lease.

               (c)    Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as
applicable, under any executory or non-executory contract or unexpired or expired lease.

              (d)     If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under the Plan, the Debtors or Reorganized
Debtors, as applicable, shall, subject to the consent of the Initial Supporting Noteholders, have



                                                47
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 55 of 73




thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease.



ARTICLE IX.            CONDITIONS PRECEDENT TO OCCURRENCE OF EFFECTIVE
DATE.

               9.1     Conditions Precedent to Confirmation.

              The confirmation of the Plan shall not occur unless all of the following conditions
precedent have been satisfied or waived in accordance with Section 9.3 of this Plan:

               (a)     The Plan and the Plan Supplement are consistent with the Plan Support
Agreement.

              (b)    the Bankruptcy Court shall have entered the Confirmation Order, in form
and substance acceptable to the Initial Supporting Noteholders; and

              (c)     the Plan Support Agreement shall be in full force and effect and shall not
have been terminated.

               9.2     Conditions Precedent to Effective Date.

               The Effective Date shall not occur unless all of the following conditions precedent
have been satisfied or waived in accordance with Section 9.3 of this Plan:

              (a)     the Plan Support Agreement shall be in full force and effect and shall not
have been terminated;

               (b)    the Backstop Commitment Agreement shall remain in full force and effect
and shall not have been terminated, and the parties thereto shall be in compliance therewith;

               (c)    the Bankruptcy Court shall have entered the Backstop Order, in form and
substance acceptable to the Initial Supporting Noteholders, and such order shall not have been
reversed, stayed, amended, modified, dismissed, vacated or reconsidered;

              (d)     the Bankruptcy Court shall have entered the order approving the
Disclosure Statement, in form and substance acceptable to the Initial Supporting Noteholders,
and such order shall not have been reserved, stayed, amended, modified, dismissed, vacated or
reconsidered;

              (e)     the Rights Offering and, if applicable, the Private Placement, shall have
been conducted, in all material respects, in accordance with the Backstop Order, the Rights
Offering Procedures, the Backstop Commitment Agreement, and any other relevant transaction
documents;

               (f)   the Definitive Documents (as defined in the Plan Support Agreement) will
contain terms and conditions consistent in all material respects with the Plan Support Agreement

                                                48
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 56 of 73




(including all exhibits thereto) and shall otherwise be satisfactory or reasonably satisfactory, as
applicable, in form and substance to the Initial Supporting Noteholders;

               (g)    the final version of the Plan, Plan Supplement, and all of the schedules,
documents and exhibits contained therein, and all other schedules, documents, supplements, and
exhibits to the Plan shall be consistent with the Plan Support Agreement, and in form and
substance acceptable to the Initial Supporting Noteholders;

               (h)     the Bankruptcy Court shall have entered the Confirmation Order, in form
and substance acceptable to the Initial Supporting Noteholders, and such order shall not have
been reserved, stayed, amended, modified, dismissed, vacated or reconsidered;

                (i)     the Debtors shall have complied, in all material respects, with the terms of
the Plan that are to be performed by the Debtors on or prior to the Effective Date;

               (j)     the Restructuring to be implemented on the Effective Date shall be
consistent with this Plan and the Plan Support Agreement;

               (k)    the Reinstated Debt shall have been reinstated in accordance with
Sections 4.4 and 4.5 hereof;

               (l)    all conditions precedent to the effectiveness of the Exit Facility shall have
been satisfied or waived, and the Exit Facility, including all documentation related thereto, shall
be in form and substance satisfactory to the Initial Supporting Noteholders and the Company;

                (m)   the New Corporate Governance Documents shall be in full force and
effect and in form and substance satisfactory to the Initial Supporting Noteholders;

              (n)     the Registration Rights Agreement shall have been executed and delivered
by the Company, shall otherwise have become effective with respect to the Supporting
Noteholders and the other parties thereto, and shall be in full force and effect;

                (o)    the Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and effectuate the
Plan, including Bankruptcy Court approval, and each of the other transactions contemplated by
the Restructuring, and such material authorizations, consents, regulatory approvals, rulings, or
documents shall not be subject to unfulfilled conditions and shall be in full force and effect, and
all applicable regulatory waiting periods shall have expired;

              (p)    all waiting periods imposed by any Governmental Entity or Antitrust
Authority in connection with the transactions contemplated by the Backstop Commitment
Agreement shall have terminated or expired and all authorizations, approvals, consents or
clearances under the Antitrust Laws in connection with the transactions contemplated by the
Backstop Commitment Agreement shall have been obtained; and

              (q)    all Restructuring Expenses to the extent invoiced at least three (3)
Business Days before the Effective Date shall have been paid in full by the Debtors in
accordance with the Backstop Commitment Agreement.


                                                49
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 57 of 73




               9.3    Waiver of Conditions Precedent.

                (a)    Each of the conditions precedent to the occurrence of the Effective Date
may be waived in writing by the Debtors and the Initial Supporting Noteholders without leave of
or order of the Bankruptcy Court. If any such condition precedent is waived pursuant to this
section and the Effective Date occurs, each party agreeing to waive such condition precedent
shall be estopped from withdrawing such waiver after the Effective Date or otherwise
challenging the occurrence of the Effective Date on the basis that such condition was not
satisfied, the waiver of such condition precedent shall benefit from the “equitable mootness”
doctrine, and the occurrence of the Effective Date shall foreclose any ability to challenge the
Plan in any court. If the Plan is confirmed for fewer than all of the Debtors, only the conditions
applicable to the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived
for the Effective Date to occur.

               (b)    Except as otherwise provided herein, all actions required to be taken on
the Effective Date shall take place and shall be deemed to have occurred simultaneously and no
such action shall be deemed to have occurred prior to the taking of any other such action. For
the avoidance of doubt, the rendering of the Reinstated 1.25L Notes as unimpaired pursuant to
Section 1124(2) of the Bankruptcy Code shall be deemed to occur immediately prior to the
consummation of the Rights Offering.

               (c)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

               9.4    Effect of Failure of a Condition.

                If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in
accordance with Section 9.3 of the Plan on or before the termination of the Plan Support
Agreement, the Plan shall be null and void in all respects and nothing contained in the Plan or
the Disclosure Statement shall (a) constitute a waiver or release of any Claims by or against or
any Interests in the Debtors, (b) prejudice in any manner the rights of any Person, or
(c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, any of the
other Supporting Noteholders, or any other Person.



ARTICLE X.            EFFECT OF CONFIRMATION.

               10.1   Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Interest in any Debtor and
inure to the benefit of and be binding on such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is Impaired under the Plan and
whether such holder has accepted the Plan.



                                                50
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 58 of 73




               10.2    Vesting of Assets.

                Except as otherwise provided in the Plan, the Confirmation Order or any Plan
Supplement, on and after the Effective Date, pursuant to sections 1141(b) and (c) of the
Bankruptcy Code, all Assets of the Estates, including all claims, rights, and Causes of Action and
any property acquired by the Debtors or the Reorganized Debtors during the Chapter 11 Cases or
under or in connection with the Plan shall vest in each respective Reorganized Debtor free and
clear of all Claims, Liens, charges, other encumbrances, and interests. Subject to the terms of the
Plan, on and after the Effective Date, the Reorganized Debtors may operate their businesses and
may use, acquire, and dispose of property and prosecute, compromise, or settle any Claims
(including any Administrative Expense Claims) and Causes of Action without notice to,
supervision of or approval by the Bankruptcy Court and free and clear of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly imposed by the Plan
or the Confirmation Order. Without limiting the foregoing, the Reorganized Debtors may pay
the charges that they incur on or after the Effective Date for Professional Persons’ fees,
disbursements, expenses, or related support services without application to the Bankruptcy
Court.

               10.3    Discharge of Claims Against and Interests in Debtors.

                 Upon the Effective Date, except as otherwise expressly provided in the Plan or in
the Confirmation Order, the distributions, rights and treatment to be made under the Plan, shall
be in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims,
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their
Assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Interests, including demands, liabilities, and
Causes of Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of employment, any
contingent or non-contingent liability on account of representations or warranties issued on or
before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i)
of the Bankruptcy Code, in each case whether or not: (1) a proof of claim based upon such debt
or right is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or
Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. Any
default or “event of default” by the Debtors or affiliates with respect to any Claim or Interest that
existed immediately before or on account of the filing of the Chapter 11 Cases shall be deemed
cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall be a
judicial determination of the discharge of all Claims and Interests subject to the Effective Date
occurring.

                Each holder (as well as any trustee or agent on behalf of such holder) of a Claim
or Interest, and any affiliate of such holder, shall be deemed to have forever waived, released,
and discharged the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy
Code, of and from any and all Claims, Interests, rights, and liabilities that arose prior to the


                                                  51
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 59 of 73




Effective Date. Except as otherwise provided in the Plan, upon the Effective Date, all such
holders of Claims and Interests and their affiliates shall be forever precluded and enjoined,
pursuant to sections 105, 524, and 1141 of the Bankruptcy Code, from prosecuting or asserting
any such discharged Claim against or terminated Interest in any Debtor or any Reorganized
Debtor

               10.4    Pre-Confirmation Injunctions and Stays.

                Unless otherwise provided in the Plan or a Final Order of the Bankruptcy Court,
all injunctions and stays arising under or entered during the Chapter 11 Cases, whether under
sections 105 or 362 of the Bankruptcy Code or otherwise, and in existence on the date of entry of
the Confirmation Order, shall remain in full force and effect until the later of the Effective Date
and the date indicated in the order providing for such injunction or stay. The Final Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Stock
of Debtors (ECF No. 313) shall remain in full force and effect following the Effective Date with
respect to the Existing Parent Equity Interests and Other Equity Interests.

               10.5    Injunction against Interference with Plan.

                Upon the entry of the Confirmation Order, all holders of Claims and Interests and
all other parties in interest, along with their respective present and former affiliates, employees,
agents, officers, directors, and principals, shall be enjoined from taking any action to interfere
with the implementation or the occurrence of the Effective Date.

               10.6    Plan Injunction.

                 (a)     Except as otherwise provided in the Plan or in the Confirmation Order, as
of the entry of the Confirmation Order but subject to the occurrence of the Effective Date, all
Persons who have held, hold, or may hold Claims or Interests, and other parties in interest, along
with their respective present or former employees, agents, officers, directors, principals, and
affiliates, are, with respect to any such Claim or Interest, permanently enjoined after the entry of
the Confirmation Order from: (i) commencing, conducting, or continuing in any manner, directly
or indirectly, any suit, action, or other proceeding of any kind (including any proceeding in a
judicial, arbitral, administrative, or other forum) against or affecting, directly or indirectly, a
Debtor, a Reorganized Debtor, or an Estate or the property of any of the foregoing, or any direct
or indirect transferee of any property of, or direct or indirect successor in interest to, any of the
foregoing Persons mentioned in this subsection (i) or any property of any such transferee or
successor; (ii) enforcing, levying, attaching (including any prejudgment attachment), collecting,
or otherwise recovering in any manner or by any means, whether directly or indirectly, any
judgment, award, decree, or order against a Debtor, a Reorganized Debtor, or an Estate or its
property, or any direct or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons mentioned in this subsection (ii) or any property of any
such transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against a Debtor, a Reorganized Debtor, or
an Estate or any of its property, or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons mentioned in this subsection (iii) or any
property of any such transferee or successor; (iv) acting or proceeding in any manner, in any


                                                 52
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 60 of 73




place whatsoever, that does not conform to or comply with the provisions of the Plan to the full
extent permitted by applicable law; and (v) commencing or continuing, in any manner or in any
place, any action that does not comply with or is inconsistent with the provisions of the Plan;
provided, that nothing contained in the Plan shall preclude such Persons who have held, hold, or
may hold Claims against, or Interests in, a Debtor, a Reorganized Debtor, or an Estate from
exercising their rights and remedies, or obtaining benefits, pursuant to and consistent with the
terms of the Plan.

               (b)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest shall be deemed to have affirmatively and specifically consented to be bound
by the Plan, including the injunctions set forth in Section 10.6 of the Plan.

              10.7    Releases.

          (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE DATE,
EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT FROM
AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN AND THE
OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE DOCUMENTS AND THE
DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND AFTER THE EFFECTIVE
DATE, THE RELEASED PARTIES WILL BE DEEMED CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED, BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THE
ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND REPRESENTATIVES AND ANY AND
ALL OTHER PERSONS THAT MAY PURPORT TO ASSERT ANY CAUSE OF
ACTION DERIVATIVELY, BY OR THROUGH THE FOREGOING PERSONS, FROM
ANY AND ALL CLAIMS, INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, DEMANDS, DEBTS, RIGHTS, AND CAUSES OF ACTION, LOSSES,
REMEDIES, OR LIABILITIES WHATSOEVER (INCLUDING ANY DERIVATIVE
CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE
REORGANIZED DEBTORS, OR THE ESTATES), WHETHER LIQUIDATED OR
UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ACCRUED OR
UNACCRUED, EXISTING OR HEREINAFTER ARISING, WHETHER IN LAW OR
EQUITY, WHETHER SOUNDING IN TORT OR CONTRACT, WHETHER ARISING
UNDER FEDERAL OR STATE STATUTORY OR COMMON LAW, OR ANY OTHER
APPLICABLE INTERNATIONAL, FOREIGN, OR DOMESTIC LAW, RULE,
STATUTE, REGULATION, TREATY, RIGHT, DUTY, REQUIREMENTS OR
OTHERWISE THAT THE DEBTORS, THE REORGANIZED DEBTORS, THE
ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY ENTITLED TO
ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR
INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR THE


                                               53
    Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 61 of 73




TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE
RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE OR DURING THE
CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION, PREPARATION, OR
CONSUMMATION OF THE PLAN, THE PSA, THE DEFINITIVE DOCUMENTS AND
THE DOCUMENTS IN THE PLAN SUPPLEMENT OR RELATED AGREEMENTS,
INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO, OR THE
SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES BASED
UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

           ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a)
OF THE PLAN (the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN,
AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
THAT THE DEBTOR RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (II) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE RELEASED CLAIMS
RELEASED BY THE DEBTORS, THE REORGANIZED DEBTORS AND THE
ESTATES, (III) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND
ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR, EQUITABLE AND
REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VI) A BAR TO ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE DEBTOR RELEASE.

          (b)   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. AS OF
THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE
THE PLAN AND THE OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE
DOCUMENTS, AND THE DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND
AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES WILL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED BY THE RELEASING PARTIES, FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION WHATSOEVER (INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING
OR HEREINAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR
OTHERWISE BY STATUTE, VIOLATIONS OF FEDERAL OR STATE SECURITIES
LAWS OR OTHERWISE, THAT SUCH HOLDERS OR THEIR ESTATES,
AFFILIATES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, ASSIGNS,
MANAGERS,       ACCOUNTANTS,     ATTORNEYS,      REPRESENTATIVES,


                                    54
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 62 of 73




CONSULTANTS, AGENTS, AND ANY OTHER PERSONS CLAIMING UNDER OR
THROUGH THEM WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN
THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON
BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST OR OTHER PERSON,
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE
OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR
ESTATES, THE CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE,
SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE
DEBTORS OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR
THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST
THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS OR INTERACTIONS BETWEEN ANY DEBTOR AND ANY
RELEASED PARTY, THE RESTRUCTURING, THE RESTRUCTURING OF ANY
CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF THE
PLAN, THE PSA, THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE
PLAN SUPPLEMENT, OR RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
DOCUMENTS, RELATING THERETO, OR THE SOLICITATION OF VOTES WITH
RESPECT TO THE PLAN, IN ALL CASES BASED UPON ANY ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCES TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

            ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B)
OF THE PLAN (THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY
REFERENCE, EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER
THE PLAN, AND, FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL,
(II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) GIVEN IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY
THE RELEASED PARTIES, (IV) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE,
(V) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES, (VI) FAIR,
EQUITABLE AND REASONABLE, (VII) GIVEN AND MADE AFTER DUE NOTICE
AND OPPORTUNITY FOR HEARING, AND (VIII) A BAR TO ANY OF THE
RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

               (c)    Release of Liens. Except as otherwise specifically provided in the Plan
or in any contract, instrument, release, or other agreement or document contemplated
under or executed in connection with the Plan, including the Reinstated Debt and the Exit
Facility Documents, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective Date, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
the estates shall be fully released and discharged, and all of the right, title, and interest of


                                              55
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 63 of 73




any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtors and their successors and assigns, in each case,
without any further approval or order of the Bankruptcy Court and without any action or
filing being required to be made by the Debtors.

              10.8    Exculpation.

          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
EXCULPATED PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY
WILL BE RELEASED AND EXCULPATED FROM, ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH OR ARISING OUT OF THE ADMINISTRATION
OF THE CHAPTER 11 CASES; THE NEGOTIATION AND PURSUIT OF THE DIP
FACILITY, EXIT FACILITY, THE RIGHTS OFFERING, THE PRIVATE
PLACEMENT, THE EMPLOYEE INCENTIVE PLAN, THE DISCLOSURE
STATEMENT, THE PSA, THE RESTRUCTURING, AND THE PLAN (INCLUDING
THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE PLAN
SUPPLEMENT), OR THE SOLICITATION OF VOTES FOR, OR CONFIRMATION
OF, THE PLAN; THE FUNDING OF THE PLAN; THE OCCURRENCE OF THE
EFFECTIVE DATE; THE ADMINISTRATION OF THE PLAN OR THE PROPERTY
TO BE DISTRIBUTED UNDER THE PLAN; THE ISSUANCE OF SECURITIES
UNDER OR IN CONNECTION WITH THE PLAN; THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE REORGANIZED DEBTORS; OR THE TRANSACTIONS IN FURTHERANCE
OF ANY OF THE FOREGOING; OTHER THAN CLAIMS OR CAUSES OF ACTION
ARISING OUT OF OR RELATED TO ANY ACT OR OMISSION OF AN
EXCULPATED PARTY THAT CONSTITUTES INTENTIONAL FRAUD OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL ORDER, BUT IN ALL RESPECTS
SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
HAVE ACTED IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE
BANKRUPTCY CODE WITH REGARD TO THE SOLICITATION AND
DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN AND, THEREFORE,
ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS WILL NOT BE, LIABLE
AT ANY TIME FOR THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR
REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO
THE PLAN, INCLUDING THE ISSUANCE OF SECURITIES THEREUNDER. THE
EXCULPATION WILL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ALL
OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY OTHER
APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES
FROM LIABILITY.

              10.9    Injunction Related to Releases and Exculpation.

              The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or entity, whether directly, derivatively, or otherwise, of any Claims,


                                               56
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 64 of 73




obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to the Plan, including the claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the
Plan or the Confirmation Order.

               10.10 Subordinated Claims.

                The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments thereof under the Plan take into account and
conform to the relative priority and rights of the Claims and Interests in each Class in connection
with any contractual, legal, and equitable subordination rights relating thereto, whether arising
under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

               10.11 Retention of Causes of Action and Reservation of Rights.

                Except as otherwise provided in the Plan, including Sections 10.5, 10.6, 10.7, 10.8
and 10.9, nothing contained in the Plan or the Confirmation Order shall be deemed to be a
waiver or relinquishment of any rights, claims, Causes of Action, rights of setoff or recoupment,
or other legal or equitable defenses that the Debtors had immediately prior to the Effective Date
on behalf of the Estates or of themselves in accordance with any provision of the Bankruptcy
Code or any applicable nonbankruptcy law. The Reorganized Debtors shall have, retain, reserve,
and be entitled to assert all such claims, Causes of Action, rights of setoff or recoupment, and
other legal or equitable defenses as fully as if the Chapter 11 Cases had not been commenced,
and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim may be
asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter 11
Cases had not been commenced.

               10.12 Ipso Facto and Similar Provisions Ineffective.

                Any term of any prepetition policy, prepetition contract, or other prepetition
obligation applicable to a Debtor shall be void and of no further force or effect with respect to
any Debtor to the extent that such policy, contract, or other obligation is conditioned on, creates
an obligation of the Debtor as a result of, or gives rise to a right of any entity based on any of the
following: (a) the insolvency or financial condition of a Debtor; (b) the commencement of the
Chapter 11 Cases; (c) the confirmation or consummation of the Plan, including any change of
control that shall occur as a result of such consummation; or (d) the Restructuring.

               10.13 Indemnification and Reimbursement Obligations.

                For purposes of the Plan, (a) Indemnification Obligations to current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity prior to, on or subsequent to the Petition Date shall be assumed by the Reorganized
Debtors and (b) Indemnification Obligations of the Debtors arising from services as current and
former directors, officers, members, managers, agents or employees of any of the Debtors who
served in such capacity during the period from and after the Petition Date shall be Administrative

                                                 57
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 65 of 73




Expense Claims. In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any current and former directors’, officers’,
members’, managers’, agents’ or employees’ insurance policies (including any “tail policy”) in
effect as of the Petition Date, and all current and former directors, officers, members, managers,
agents or employees of any of the Debtors who served in such capacity at any time prior to the
Effective Date shall be entitled to the full benefits of any such policy for the full term of such
policy regardless of whether such members, managers, directors, and/or officers remain in such
positions after the Effective Date to the extent set forth in such policies.



ARTICLE XI.           RETENTION OF JURISDICTION.

               11.1   Retention of Jurisdiction.

               Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction, pursuant to
28 U.S.C. §§ 1334 and 157, over all matters arising in or related to the Chapter 11 Cases for,
among other things, the following purposes:

                (a)  to hear and determine motions and/or applications for the assumption or
rejection of executory contracts or unexpired leases and any disputes over Cure Amounts
resulting therefrom;

               (b)     to determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the entry of the Confirmation
Order;

               (c)   to hear and resolve any disputes arising from or related to (i) any orders of
the Bankruptcy Court granting relief under Bankruptcy Rule 2004 or (ii) any protective orders
entered by the Bankruptcy Court in connection with the foregoing;

               (d)      to ensure that distributions to holders of Allowed Claims are accomplished
as provided in the Plan and the Confirmation Order and to adjudicate any and all disputes arising
from or relating to distributions under the Plan;

                (e)  to consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, including any Administrative Expense Claim;

              (f)    to enter, implement, or enforce such orders as may be appropriate in the
event that the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

               (g)    to issue and enforce injunctions, enter and implement other orders, and
take such other actions as may be necessary or appropriate to restrain interference by any Person
or other Entity with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;


                                                58
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 66 of 73




              (h)      to hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code to remedy any defect or omission or reconcile any
inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

               (i)    to hear and determine all Fee Claims;

               (j)    to resolve disputes concerning any reserves with respect to Disputed
Claims or the administration thereof;

                (k)   to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any
transactions or payments in furtherance of either, or any agreement, instrument, or other
document governing or related to any of the foregoing;

               (l)    to take any action and issue such orders, including any such action or
orders as may be necessary after entry of the Confirmation Order or the occurrence of the
Effective Date, as may be necessary to construe, enforce, implement, execute, and consummate
the Plan, including any release, exculpation, or injunction provisions set forth in the Plan,
following the occurrence of the Effective Date;

               (m)    to determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

               (n)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

               (o)    to hear and determine any other matters related to the Chapter 11 Cases
and not inconsistent with the Bankruptcy Code or title 28 of the United States Code;

                (p)     to resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any
deadline for responding or objecting to a Cure Amount, in each case, for the purpose for
determining whether a Claim or Interest is discharged hereunder or for any other purpose;

               (q)   to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or
legal theory;

               (r)    to recover all Assets of the Debtors and property of the Estates, wherever
located;

              (s)     to hear and determine matters related to the DIP Facilities and the Final
DIP Order; and



                                               59
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 67 of 73




               (t)     to enter a final decree closing each of the Chapter 11 Cases.



ARTICLE XII.           MISCELLANEOUS PROVISIONS.

               12.1    Exemption from Certain Transfer Taxes.

                 Pursuant to and to the fullest extent permitted by section 1146 of the Bankruptcy
Code, (a) the issuance, transfer or exchange of any securities, instruments or documents, (b) the
creation of any Lien, mortgage, deed of trust or other security interest, (c) all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including any transfers effectuated
under the Plan, (d) any assumption, assignment, or sale by the Debtors of their interests in
unexpired leases of nonresidential real property or executory contracts pursuant to section 365(a)
of the Bankruptcy Code, (e) the grant of collateral under the Exit Credit Agreement and (f) the
issuance, renewal, modification or securing of indebtedness by such means, and the making,
delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including the Confirmation Order, shall not be subject to any
document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, sales tax, use tax or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any
county, city or Governmental Unit in which any instrument hereunder is to be recorded shall,
pursuant to the Confirmation Order, be ordered and directed to accept such instrument without
requiring the payment of any filing fees, documentary stamp tax, deed stamps, stamp tax,
transfer tax, intangible tax or similar tax.

               12.2    Request for Expedited Determination of Taxes.

                The Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods ending after the Petition Date through the Effective Date.

               12.3    Dates of Actions to Implement Plan.

              In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable after the next
succeeding Business Day but shall be deemed to have been completed as of the required date.

               12.4    Amendments.

              (a)     Plan Modifications. Subject to the terms and conditions of the Plan
Support Agreement, the Backstop Agreement, and any consents or approvals required under each
of the foregoing, including the consent of the Initial Supporting Noteholders, the Plan may be
amended, modified, or supplemented by the Debtors in the manner provided for by section 1127
of the Bankruptcy Code or as otherwise permitted by law, without additional disclosure pursuant


                                                60
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 68 of 73




to section 1125 of the Bankruptcy Code, except as otherwise ordered by the Bankruptcy Court.
In addition, after the Confirmation Date, so long as such action does not materially and adversely
affect the treatment of holders of Allowed Claims pursuant to the Plan, the Debtors, with the
consent of the Initial Supporting Noteholders, may remedy any defect or omission or reconcile
any inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes of effects of the Plan, and any holder of a Claim or Interest
that has accepted the Plan shall be deemed to have accepted the Plan as amended, modified, or
supplemented. The Debtors shall have the right to amend the documents contained in, and
exhibits to, the Plan Supplement in accordance with the terms of this Plan and the Plan Support
Agreement through the Effective Date.

              (b)     Certain Technical Amendments. Prior to the Effective Date, the Debtors
may make appropriate technical adjustments and modifications to the Plan without further order
or approval of the Bankruptcy Court with the consent of the Initial Supporting Noteholders.

              (c)      Notwithstanding anything to the contrary herein, any amendments or
modifications to Section 9.2 of this Plan shall require the consent of the Initial Supporting
Noteholders, and any change, modification, or amendment to the Plan that treats or affects any
Supporting Noteholders in a manner that is materially and adversely disproportionate to the
manner in which any other Supporting Noteholders are treated (after taking into account each of
such Supporting Noteholders’ respective holdings in the Company and the recoveries
contemplated by this Plan) shall require the written consent of such materially adversely and
disproportionately affected Supporting Noteholders.

               12.5   Revocation or Withdrawal of Plan.

                The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective
Date as to any or all of the Debtors. If, with respect to a Debtor, the Plan has been revoked or
withdrawn prior to the Effective Date, or if confirmation or the occurrence of the Effective Date
as to such Debtor does not occur on the Effective Date, then, with respect to such Debtor: (a) the
Plan shall be null and void in all respects; (b) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and
void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim
by or against, or any Interest in, such Debtor or any other Person; (ii) prejudice in any manner
the rights of such Debtor or any other Person; or (iii) constitute an admission of any sort by any
Debtor or any other Person.

               12.6   Severability.

               If, prior to the entry of the Confirmation Order, any term or provision of the Plan
is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at
the request of the Debtors, subject to the consent of the Initial Supporting Noteholders, shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered


                                                61
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 69 of 73




or interpreted. Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy
Court, the remainder of the terms and provisions of the Plan shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with this section, is (i) valid and enforceable pursuant to its terms, (ii) integral to the
Plan and may not be deleted or modified without the consent of the Debtors or the Reorganized
Debtors (as the case may be) and (iii) nonseverable and mutually dependent.

               12.7    Governing Law.

               Except to the extent that the Bankruptcy Code or other federal law is applicable or
to the extent that a Plan Supplement document provides otherwise, the rights, duties, and
obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws thereof (other than section 5-1401 and section 5-1402 of the New
York General Obligations Law).

               12.8    Immediate Binding Effect.

              Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon
the occurrence of the Effective Date, the terms of the Plan shall be immediately effective and
enforceable and deemed binding upon and inure to the benefit of the Debtors, the Reorganized
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns.

               12.9    Successors and Assigns.

               The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding on and shall inure to the benefit of any heir, executor, administrator,
successor, or permitted assign, if any, of each such Person.

               12.10 Entire Agreement.

              On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

               12.11 Computing Time.

              In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth in the Plan or determined by the Bankruptcy Court, the provisions of
Bankruptcy Rule 9006 shall apply.




                                                 62
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 70 of 73




               12.12 Exhibits to Plan.

                All exhibits, schedules, supplements, and appendices to the Plan (including any
other documents to be executed, delivered, assumed, or performed in connection with the
occurrence of the Effective Date) are incorporated into and are a part of the Plan as if set forth in
full in the Plan.

               12.13 Notices.

               All notices, requests, and demands hereunder shall be in writing (including by
facsimile or email transmission) and, unless otherwise provided herein, shall be deemed to have
been duly given or made only when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

if to the Debtors or Reorganized Debtors:

               EP ENERGY CORPORATION
               1001 Louisiana Street
               Houston, Texas 77002
               Attn: Jace D. Locke

               – and –

               WEIL, GOTSHAL & MANGES LLP
               767 Fifth Avenue
               New York, New York 10153
               Attn: Matthew S. Barr, Esq., Alfredo R. Pérez, Esq., Ronit Berkovich, Esq.,
               and Scott Bowling, Esq.
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007

               Attorneys for the Debtors

if to the Supporting Noteholders:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, NY 10019-6064
               Attn: Jeffrey Saferstein, Esq. (jsaferstein@paulweiss.com), Jacob Adlerstein,
               Esq. (jadlerstein@paulweiss.com), and Brian Bolin, Esq.
               (bbolin@paulweiss.com)
               Telephone: (212) 373-3000
               Facsimile: (212) 757-3990

               Attorneys for Apollo

               –and–



                                                 63
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 71 of 73




               Milbank LLP
               55 Hudson Yards
               New York, NY 10001-2163
               Attn: Gerald Uzzi, Esq. (guzzi@milbank.com), Eric Stodola, Esq.
               (estodola@milbank.com), and Parker Milender, Esq. (pmilender@milbank.com)
               Telephone: (212) 530-5000
               Facsimile: (212) 530-5219

               Attorneys for Elliott

               –and–

               Debevoise & Plimpton
               919 3rd Ave
               New York, NY 10022
               Attn: Sidney P. Levinson
               Telephone: (212) 909-6000
               Facsimile: (212) 908-6836

               Attorneys for Access

               A notice is deemed to be given and received (a) if sent by first-class mail,
personal delivery, or courier, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the next Business Day,
or (b) if sent by electronic mail, when the sender receives an email from the recipient
acknowledging receipt; provided that an automatic “read receipt” does not constitute
acknowledgment of an email for purposes of this Section. Any party may change its address for
service from time to time by providing a notice in accordance with the foregoing. Any element
of a party’s address that is not specifically changed in a notice will be assumed not to be
changed.

                After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to entities that to continue to receive documents pursuant to
Bankruptcy Rule 2002, such entities must file a renewed request to receive documents pursuant
to Bankruptcy Rule 2002; provided, that the U.S. Trustee and the Initial Supporting Noteholders
need not file such a renewed request and shall continue to receive documents without any further
action being necessary. After the occurrence of the Effective Date, the Reorganized Debtors are
authorized to limit the list of entities receiving documents pursuant to Bankruptcy Rule 2002 to
the U.S. Trustee, the Initial Supporting Noteholders, and those entities that have filed such
renewed requests.

               12.14 Reservation of Rights.

               Except as otherwise provided herein, the Plan shall be of no force or effect unless
the Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any
statement or provision of the Plan, or the taking of any action by the Debtors with respect to the
Plan shall be or shall be deemed to be an admission or waiver of any rights of (a) the Debtors



                                                64
      Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 72 of 73




with respect to any Claims or Interests prior to the Effective Date or (b) any holder of a Claim or
Interest or other entity prior to the Effective Date.




                                                65
     Case 19-35654 Document 429 Filed in TXSB on 11/18/19 Page 73 of 73




Dated: November 18, 2019
       Houston, Texas
                                  Respectfully submitted,


                                   /s/ David Rush
                                   Name: David Rush
                                   Title: Chief Restructuring Officer

                                   EP ENERGY CORPORATION
                                   EPE ACQUISITION LLC
                                   EP ENERGY, LLC
                                   EVEREST ACQUISITION FINANCE INC.
                                   EP ENERGY GLOBAL LLC
                                   EP ENERGY MANAGEMENT, L.L.C.
                                   EP ENERGY RESALE COMPANY, L.L.C.
                                   EP ENERGY E&P COMPANY, L.P.




                                     66
